I declare resumed the session of the European Parliament adjourned on Thursday 28 April 2005.
Ladies and gentlemen, I would like to make a statement commemorating the end of World War II in Europe.
As you know, and as everybody knows, it is 60 years today since we were able to begin our assessment of the horrors Europe had experienced during that period. The figures are horrific: 60 million dead, the systematic extermination of peoples and minorities, cities and regions reduced to ash and rubble, economies ruined and 30 million displaced people from amongst the civilian populations of all the warring countries. And regardless of the responsibilities of those who started the war, human suffering is human suffering.
In the Pacific, as you know, the war was to continue until 14 August and ended with those horrendous pictures of nuclear extermination. At that point, Europe was a desolated, hungry and threatened continent. With the peace, or at least with the end of the war, on that 8 May, certain political leaders proclaimed that the flag of freedom was flying over the whole of Europe, but today we must acknowledge that, at that point, the end of the war only brought peace and freedom to half of the continent. The other half was the victim of the new world order that was created in Yalta.
In fact, peace and freedom did not reach everybody. On that 8 May, a new European geography was drawn up; totalitarianism was overcome — at least certain forms of it — but another different kind, although equally iron-fisted and more lasting, took half of Europe hostage. Bipolarity was born, a long ideological conflict began and the nuclear era terrorised the world. Our continent was split in two and today, 60 years later, here in the European Parliament, we can at last commemorate a reunited Europe, not an enlarged Europe, but a reunified one. On 1 May we marked the first anniversary of our reunion with the countries that were taken hostage after Yalta. There will soon be more of us and our reunification will be more complete. And this gives greater meaning to this 9 May, Europe Day, on which, 55 years ago, the foundations were established in order to respond to the desolation of war, in order to guarantee that it would never happen again, and this response is now complete with the arrival of the new countries that have joined the Union.
Ladies and gentlemen, I would like today, a day on which we are commemorating three events which differ from each other, but which are related, to be a day of reflection: 55 years since the beginning of the European adventure, 60 years since the end of the war and one year since reunification. This offers us a great opportunity to remember together our duty of memory and, above all, to pass this knowledge on to the younger generations who have never known war and to whom peace appears to be something natural.
That has not been the case, however. The streets of our cities are full of names of people and circumstances, of events that shaped our history and which are part of our collective memory: the Westerplatte in Gdansk-Danzig, the Place Montgomery in Brussels, the Stalingrad metro station in Paris, the Boulevard Dresde, just a few metres from here, and military cemeteries of both sides dotted across Europe. All of this is our common memory, the memory of a continent that today has overcome what then was the subordination of the individual to the State and disregard for law and for human dignity.
Our system today is based on the separation of powers, on popular sovereignty and on respect for human rights. And that is the message we must send to the whole of Europe and the entire world on marking the 60th anniversary of the end of the war and the beginning of the European Union adventure: the commitment to carry on fighting to defend the values of peace, justice and tolerance, not just for Europe, but for the whole world. And we must do so in the knowledge that what the citizens of Europe expect from their Union is no longer peace, because we Europeans already have peace amongst us and we all believe it to be irreversible. Nobody could imagine that we will ever go back to resolving our differences through arms. What the Europeans expect from their Union today is that it contribute to their prosperity and to their security in the face of the new threats in a world which is no longer the same as the one established at Yalta.
I would therefore ask that we look to the future with the firm obligation to achieve that prosperity and security that our citizens are asking us for.
Ladies and gentlemen, we wished to mark this day — the end of World War II, Europe Day and first anniversary of the reunified Europe — in a formal and unusual manner, with music in the Chamber. I would like to present a young Latvian, born in Riga, Miss Baiba Skride.
Miss Skride has accepted our invitation to be here with us today, and to commemorate this event, she has proposed a Baroque piece: Bach’s Chaconne 1004. Alejo Carpentier said that the baroque was undoubtedly the style that most reflects European cultural diversity. In spite of her youth, Baiba Skride has played in the most prestigious concert halls in the world and I am sure that the improvised concert hall we have created from our Chamber will be added to her curriculum vitae today. Miss Skride’s talent and youth are accompanied by a violin made by Stradivarius in 1725 and which is known by the name Wilhelm, in honour of the famous German violinist August Wilhelm, to whom it belonged for almost 50 years.
I propose that you listen and at the same time watch — because sometimes music is also to be seen rather than simply heard — this evidence that our European Union is a synthesis of history, of talent, of youth and hence of the future. Let us do so, if possible, with our mobile phones switched off.
Miss Skride, your violin has the floor.
The final version of the draft agenda for the May I and May II part-sessions as drawn up by the Conference of Presidents at its meeting of Wednesday 4 May pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed. The following amendments have been proposed:
No amendments have been proposed.
No amendments have been proposed.
The Independence and Democracy Group has requested that an oral question to the Commission be included, presented by Mr Farage, on the Commission’s procedure for preventing any risk of conflict of interest.
Does anybody wish to explain the request of the Independence and Democracy Group?
Mr President, do not misunderstand me, I am not against people going on holiday; it is just that, normally, we have to pay for it ourselves. My simple request to all 25 Commissioners was for them to declare what free holidays they had received since they became Commissioners. They point blank refused to answer the question, treating this Parliament with contempt. When it leaked out that Mandelson and Barroso had enjoyed holidays on billionaires’ yachts, we were told not to worry: there was no conflict whatsoever. Then it emerges that one of the Latsis-owned shipyards – the Lamda Shipyard – received a EUR 10 million grant, and then Mr Barroso resigns the shipping portfolio. That resignation is too little, too late. It is about time Parliament called the Commission to account, and I urge Members to vote to change the agenda to bring Mr Barroso here this very week.
According to our Rules of Procedure, I must now ask whether anybody wishes to speak in favour of the proposal.
Mr President, I should like to support the proposal, and I recommend in this connection that an examination be made of Article 213 of the existing Treaties which states regarding members of the Commission: ‘When entering upon their duties they shall give a solemn undertaking that … they will respect’ – and I now move on a bit ‘ … in particular their duty to behave with integrity and discretion as regards the acceptance, after they have ceased to hold office, of certain appointments or benefits’. Anyone who does not comply with this regulation in Article 213 can be dismissed or made to forfeit his or her pension rights or other similar benefits. The Treaty’s position is that Commissioners must behave with integrity once they no longer hold office. That does not mean that they do not also have to behave with integrity during their terms of office. I would therefore recommend that we vote in favour of the proposal and be given a full report by the Commission on the way in which Commissioners are showered with gifts.
Since nobody wishes to speak against Mr Farage’s proposal, we shall put it to the vote.
We now have a point of order that had been raised earlier.
Mr President, I find it astounding that people in this House who are elected to hold the executive to account should vote against the proposal.
You have raised a point of order and, as you know, you must tell me which Rule it refers to.
I wanted to point out, in the light of what I said, that I did not have time to vote in favour of the proposal, and I wish to have that added to the Minutes. However, what happened was a disgrace.
Alright, it will be recorded in the Minutes that you wished to vote yes.
No amendments have been proposed.
Mr President, further to Rule 154 of the Rules of Procedure in conjunction with what Rule 132 has to say about Rule 150, an objection has been raised to the Dombrovskis report, on which the Committee on Budgets voted even though a full voting Member raised an objection to oral amendments. I do not believe that this report can be debated ...
Your comments relate to Wednesday, but carry on please.
The Dombrovskis report has been put on the agenda for Wednesday evening, even though procedural errors were made when it went through the Committee on Budgets. The fact of the matter is that substantial oral amendments were put, to which one member of the Committee objected, despite which the Committee moved to vote on the report. You have already received a letter concerning this; having raised this objection at the last plenary sitting, I wish to repeat it now. If you insist on holding this debate, I have to say that I regard it, and the previous vote, as unlawful and also contrary to the Rules of Procedure.
Thank you for reminding me that you have written to me. I can confirm that I have received your letter and that the reply to your comments prepared by the services is awaiting my signature. You will receive it very shortly.
No amendments have been proposed.
We shall proceed to the one-minute speeches of political importance.
Mr President, as the president of Intergroup responsible for traditional national minorities, I would like to inform MEP’s of our letter to President Josep Borrell, which asserts Intergroup’s full support for the legitimate request of our eleven Catalan colleagues, who petitioned to be able to use the Catalan language at the EP’s plenary sessions. This is in accord with Spain’s constitution and with the appeal lodged by Spain to the European Council. It does not involve any extra costs for the EP, as the representatives agreed to submit their claim the day before their speech at the plenary session. Therefore, I would like to ask President Borrell, as a Catalan himself, to present at the Presidential Meeting this petition of Intergroup’s, which requests that the Catalan language be used by Catalan speakers at future plenary sessions.
Mr President, in the west of France, in Guérande and Saumur, as well as in Spain, in Barcelona, nearly 800 job cuts are expected as a result of internal relocation within Europe. Celestica, a Canadian company manufacturing electronic cards, has taken the decision to close its production sites and relocate them in the Czech Republic, a country with lower labour costs and a Member of our Union.
Europe’s decision to devote a little more than EUR 11 billion to the regions and people hit by restructuring is a good decision. In a context that is also marked by relocation, however, it is absolutely vital to have a policy in support of the employees and the regions that have to sustain relocation within the Union’s borders. Hopes for a European social model in aid of the 25 countries of the Union that is based on strong social cohesion can only exist if our Institutions implement real and significant policies of territorial and human solidarity.
That is why it is today essential to capitalise on this strong political desire by supporting the men and women undergoing intra-European relocation.
Mr President, I should like to draw the Members’ attention to the fact that the International Day against homophobia occurs on 17 May, which is next week. I should like to urge this House and all Members to give this initiative their wholehearted support, for it is, unfortunately, still the case that not all homosexuals in Europe enjoy European basic rights. Only last weekend in Amsterdam, the capital of tolerance and freedom, seven persons joined in beating up a man in the most cowardly fashion, his only crime being that he held hands with the person he loved. At present, we remember all the victims who fell in the war in Europe, and these include many homosexuals who were persecuted and killed on account of their sexual preference – something that, even today, some countries do not acknowledge. I would therefore like to urge all Members to include those people in their commemoration next week.
Mr President, last week we celebrated the first anniversary of the largest enlargement to date of the European Union. The accession of the ten new countries hailing from the former Soviet bloc and Yugoslavia, the Baltics and the Mediterranean is, undoubtedly, the most significant and historic event in the history of the Union. These countries – for years many of them locked in the iron grip of Moscow – have joined the most unique and successful experiment in the history of democratic politics.
General de Gaulle dreamed of a united Europe from the Atlantic to the Urals. Given the circumstances at the time – the Iron Curtain, the cold war and the military polarisation between East and West – few other than de Gaulle could have believed that would happen. However, it is happening and it should be celebrated. I wish our friends the ten new countries well.
I come from Ireland, a country whose economy has been transformed from little more than that of a poor, Third World country into one of the strongest in Europe, courtesy of European assistance through membership, and I wish all the same benefits and success to our ten new neighbours.
Integration has succeeded in overcoming age-old differences between European countries. The political and economic reunification of our continent is a victory for the spirit of Europe, one of which we should all be proud.
Mr President, there are only a few hundred Hungarians living in Latvia today but if we believe in humane minority rights, however, then we must also mention their deprivation of rights. According to Latvian law, it is practically impossible for non-Latvian inhabitants of Latvia to obtain citizenship. They cannot vote at elections, they cannot obtain a passport and it is very difficult for them to find employment; they are considered stateless in the country they live in. Unfortunately, the majority of Hungarians living in Latvia also belong to the hundreds of thousands of stateless persons. Latvian authorities justify this discrimination as Stalin’s sins. I do not wish to take sides in the historical debate between Latvians and Russians. I understand the grievances of the Latvian nation, but at the same time I refuse to accept collective punishment. In all cases, discrimination is inexplicable, especially in the case of Hungarians, as we were also victims of the same Stalinist oppression. I hope that, in the spirit of common democratic values, my Latvian colleagues will urge their government to eliminate this form of discrimination.
– Mr President, I would like to congratulate you for the sensitive manner in which you spoke a short while ago about the sixty years since the end of fascism, since the end of the genocide of Europeans and, in particular, of Jews.
However, the month of May brings to mind another case of genocide by one of Hitler's predecessors, Κemal Ataturk, who, when he entered Samsun on 19 May 1919, slaughtered half a million Greek Russians. The historians of the time write that the Black Sea turned red and that heads were piled high in the squares.
I think that it is a question of sensitivity on our part to condemn this incident, for which there was no Nuremburg, as there was for Hitler; for us to show the world that we, free Europe, are thinking about, know about and remember all those who committed these crimes against nations. The memory of these Greek Russians should be celebrated. I therefore wish to ask you, Mr President, to arrange a day in memory of these Greek Russians and a day in memory of the Armenians. It is a question of justice; it is a question of sensitivity.
Sixty years ago, the Second World War ended in Europe when Germany’s Third Reich capitulated and hostilities ceased. On the occasion of this anniversary, it is worth pointing out that it was not only Hitler’s Nazi Germany that was responsible for starting this global military conflict which claimed the lives of tens of millions of people, but also Stalin’s internationalist Soviet Union. The agreement concluded between these two countries in August 1939, known as the Molotov-Ribbentrop Pact, made it a foregone conclusion that the two socialist dictatorships would carry out a joint military attack on the other democratic nations of Europe. The Soviet Union only started fighting on the Allies’ side in 1941, when it was attacked by Germany, its former partner.
Unlike the Allied forces in the West, the Red Army introduced a system of Communist coercion after driving the Germans from Central and Eastern Europe. In reality, this amounted to a new occupation, which at times was even worse than the previous German one. At the conferences in Teheran, Yalta and Potsdam, Stalin received political backing for his actions from representatives of Western countries, including the USA. Shameful as it is, this is what really happened, and we should not forget it in our endeavours to construct a political vision of the unification of Europe.
Mr President, I wish to draw your attention to tomorrow’s vote in the Temporary Committee on the Financial Perspective for the 2007-2013 period. As rapporteur for the funding and programming of rural development in this period, I ask you, Mr President, to lend your support to the justified expressions of concern in relation to, and demands for, adequate financial resources for the ongoing development of rural areas, so that their development in line with the requirements of Lisbon and Gothenburg may continue to be guaranteed in future.
– Mr President, following on from meetings with workers and company representatives from the textile and clothing industry in Portugal, it must be stated once again that measures must be taken at European level, as a matter of urgency, to halt the further deterioration of a situation in which companies are closing down and unemployment is on the rise, with the social impact that that implies for thousands of workers and their families.
It is impossible to understand why the Commission has been putting off taking the immediate action that is required. In light of the seriousness of the current situation in the sector, it is appalling that the Commission has postponed making a decision on formally beginning the process to activate the safeguard clause, and that it has in fact triggered a so-called investigation, which could take months.
The socio-economic situation in some of the regions most reliant on the sector is serious and could become even worse if the Commission and the Council continue to shirk their responsibilities.
Mr President, I have drawn the Commission’s attention to the problems relating to soft fruit faced by the EU Member States, in particular Poland, on many occasions, both in writing and orally. I addressed my concerns to the Commission on 28 October 2004, for example, and on 13 December I asked the President to take action with a view to ensuring protective measures were put in place. I would like to thank him for having intervened in this matter. I was delighted to hear, from the Commission representative who took part in the meeting of Parliament’s Committee on Agriculture on 19 April 2005, that a delegation would be sent to Poland to conduct an on-the-spot investigation into the problems, and indeed this trip has already taken place. In view of the limited amount of time left before the first soft fruit is picked, I would urge the President to ensure that the delegation presents its proposed solutions before the harvest begins. If it fails to do so, we will have to wait another year before intervening in the market for soft fruit, and Polish producers will suffer further losses. I would point out that Poland produces 50% of all soft fruit grown in the EU, and I would ask the President once again to take action on this matter.
Mr President, ladies and gentlemen, I would like to use this opportunity to bring to the attention of the House something that can scarcely be called good news. With effect from 1 January 2005, quotas on textiles and clothing became a thing of the past in Europe, and, since then, dramatic changes have occurred. Within three months, textile imports from China have risen by a quite considerable extent – by 700-800%, in fact. A firm in my electoral district, having already sustained serious losses as a result of this flood of imports, has seen its order book reduced by 8%, and as many as 9% of its workforce have already been laid off. This change puts millions of jobs throughout Europe at risk.
I therefore call on Members of this House not only to support the Commission in its action to deal with these developments, but also to use their influence on it in such a way that these measures may be made even tougher and even more effective.
Mr President, following the referendums on the European Constitution in the different Member States, we have to establish that in the debate on this Constitution, the arguments that are being put forward are not always correct. For example, the April issue of , an information sheet issued in Belgium by the Commission, contained an article in which those opposed to the Constitution were accused of being populists who try to instil fear in people. That is a widespread misconception, and one that is kept alive – whether deliberately or not – by certain pressure groups. As it happens, current events show that things are slightly more complicated than people sometimes let on. What are we to make of the speech by Mr Donner, the Dutch Justice Minister, in which he stated that the rejection of the Constitution would have the same consequences as the collapse of, and civil war in, former Yugoslavia? A week later, the Dutch Prime Minster, Mr Balkenende drew a link between rejection of the Constitution and Auschwitz. On a French public radio station, a doctor claimed that victory for the ‘no’ camp would be a disaster for AIDS research. That is reprehensible. Within our own Parliament, a ‘rapid reaction force’ was set up to respond to incorrect information by those opposed to the Constitution; we should also respond to incorrect information disseminated by those in favour of it.
I should like to alert the House to various irregularities relating to pension payments. In certain countries, the latest trend is to increase the retirement age and to cut pensions, or even not to pay them at all. Those responsible justify this by citing economic reasons and the ageing population, even though the root cause of the latter is the anti-family policy that has been pursued for many years. Policyholders commencing employment need to be sure that they will receive a pension, provided they meet certain requirements and a set amount of time has passed. The state should take the necessary steps to ensure the funds needed to safeguard constitutional rights are available. Countries that amend regulations as they go along, fail to pay pensions or reduce the level of these pensions are violating fundamental social rights that derive from the natural dignity of every human being. Particularly in the EU Member States, where respect for social rights is writ large, these rights should not be violated. This also follows from the principle of public trust in the state.
The ceremonies taking place in Moscow today to mark the end of the Second World War were intended to serve as a symbol of global reconciliation and unity. One cannot help feeling, however, that the Kremlin is attempting to use this occasion to rewrite history. It has disputed the crimes committed in Katyn, where thousands of Polish officers were murdered, as well as the genocide committed in the labour camps and the illegal annexation of the Baltic States. It was for this reason that the leaders of Lithuania, Estonia and Georgia boycotted the ceremony. We must not forget that the Second World War began with an almost simultaneous attack on Poland by Nazi Germany and the Soviet Union, and that Hitler and Nazi Germany were not the only architects of the war, as the Soviet Union also acted as an accessory. Finally, we must bear in mind that the end of the fascist occupation of Eastern Europe marked the beginning of Soviet domination. If we fail to remember these facts, today’s ceremony in Russia may turn into a eulogy of Soviet imperialism instead of a celebration of the victory over fascism.
Mr President, religious freedom is one of Europe’s important fundamental values.
Two days ago, Christians attending mass in the Turkish city of Bergamos, in the presence of the Orthodox Ecumenical Patriarch Bartholomew, came under attack from a large mob of Turkish nationalists known as ‘Grey Wolves’, who tried to disrupt the mass by shouting obscenities, abuse and death threats at the attending worshippers. The Turkish police made no attempt to stop them and nobody was arrested or prosecuted. This is one of many episodes of state-tolerated and, on many occasions, state-sponsored persecution of Christians in Turkey.
Mr President, could you please send a letter of strong protest to the Turkish Prime Minister, telling him in no uncertain terms that, if he is to have us believe that Turkey seriously has European aspirations, then he must, amongst other things, make sure that the rights of religious minorities and, in particular, of Christians in Turkey, are properly protected and respected?
Mr President, ladies and gentlemen, the affection felt for Europe by many European citizens is, unfortunately, beginning to wane. In Italy this is undoubtedly due in part to the change from the lira to the euro, which has increased the prices of all products, leading consumers to believe that they are spending less in the new currency than in lira.
I should be grateful, Mr President, if you informed the Council and the appropriate Commissioner of my proposal for resolving this issue: the compulsory marking of prices in both euros and the old currency; the price shown in lira should be double that in euros. I am convinced that that will help restore the affection felt for Europe.
Mr President, ladies and gentlemen, the number of Poles occupying top management posts in the Commission is a source of some concern to Polish MEPs. Even though it was agreed that Poles would hold 17 of these posts, there is not yet a single Polish director-general, deputy director-general, director, chief advisor or head of unit. Not a single one of these posts is occupied by a Pole, although the intention was that Poland would receive 17 of them. Lithuania and Cyprus, which were meant to receive four and two posts respectively, are facing the same problem, taking the total to three countries. Furthermore, there are still no Estonian, Latvian or Slovakian directors-general or deputy directors-general. There has been public outrage in the new Member States over this situation, which beggars belief, and I would ask the President to intervene in the matter.
Mr President, I want to touch on a strange concept referred to several times recently: the assertion that the collapse of the USSR was ‘a tragedy for the Russian people’. Well, other peoples changed their status from captive nations to free nations. Does the first statement mean that Russian people are so different that liberation from Soviet authoritarian tyranny made them tragically unhappy? No authority, not even the President of Russia, has the right to present his nation in such a cartoon-like manner. We should be concerned with how to defend the dignity of the Russian people.
Mr President, I am sure everyone here today will be aware that last Thursday there was a general election in Britain. It was conducted under the first-past-the-post voting system, which is inherently unfair and is no longer defensible in the 21st century. It produced some strange results: the Labour Party that now forms the government won 55% of the seats based on only 35% of the vote. Thirty-nine per cent of the electorate could not be bothered to vote. Britain now has a government put in place by only 21% of the electorate.
In 1999 the European Union forced Britain to adopt a form of proportional representation for the European parliamentary elections. Since the European Commission is now the real government of Britain, perhaps it could do us a favour and force Britain to adopt a form of proportional representation for parliamentary elections. Under a fair voting system, the UK Independence Party could gain representation in the British Parliament and use it eventually to bring about our desired goal: Britain’s unconditional withdrawal from the European Union.
Mr President, ladies and gentlemen, the latest news from France is not encouraging. In the run-up to the country’s referendum on the Constitution, journalists working for the state-run media, in particular television channels, have mounted furious protests, accusing the authorities and the media bosses concerned of a serious lack of objectivity in their coverage of the European Constitution. Events have taken a dramatic turn, and there have been accusations of blatant bias. I believe that this House should prove itself equal to the task of addressing this issue. After all, who will see to it that the media tell the truth in the run-up to the key political decision to be taken by the French people, if we fail to do so? I believe that the President should take action on this matter, and that we should send a delegation of observers to France to find out whether democratic principles are being violated.
Mr President, ladies and gentlemen, I should like to inform the House of the disastrous situation in which the Polish fishing industry has found itself as a result of the protective measures put in place by the European Union. One can only assume that these measures are intended to wipe out Poland’s Baltic fisheries, and it is already an established fact that they led to a significant rise in unemployment in coastal regions after Poland joined the European Union. We Poles have been forced to accept absurd catch limits that will do nothing whatsoever to help protect stocks. There is no biological or economic justification for these limits, and it is my firm belief that they were arrived at on the basis of political considerations. To date, the Commission has failed to propose any solutions that would allow Polish fishermen to catch up with their Western counterparts. Most importantly, no proposals have been made regarding ways in which EU funds could be used to modernise the fishing fleet.
That concludes this item.
The next item is the Commission Statement: Justice for the McCartney family.
I would like to inform you that the sisters of Robert McCartney are in the gallery, together with Mr Niall O'Neill. We welcome them to our debate.
. Mr President, the Commission wishes to reconfirm that it condemns Mr McCartney's murder outright. It totally understands and expresses its admiration for the decisive action taken by the McCartney sisters in their quest for truth and justice and wholeheartedly supports their efforts.
Although the Commission, as of course the McCartney family understands, cannot intervene in judicial investigations and proceedings by the Member States, it wishes to take this opportunity today to pay homage to the courage, dignity and quest for truth and justice on the part of the McCartney family. The Commission cannot but express its admiration for the strong and courageous stand taken by the McCartney sisters in their campaign for justice. It would like to express its solidarity with the McCartney family and is certain that, once the Irish judicial proceedings have been completed, the truth will out.
While there is no such thing as freedom without security, there is also no such thing as security without justice. The rule of law is the cornerstone of democracy and fundamental freedoms and the McCartney sisters are fighting not for revenge, but for justice. The Commission supports their case unreservedly.
. Mr President, I would like to begin by welcoming the representatives of the McCartney family here this evening and conveying the best wishes of the European Parliament to all the sisters – Catherine, Paula, Gemma, Clare and Donna, and indeed to the late Robert McCartney’s partner, Bridgeen. There is a welcome to them here in the European Parliament.
On behalf of Mr Poettering, the leader of the PPE-DE Group, on my own behalf, and particularly on behalf of my colleagues in the Irish delegation, I would like to pledge our fullest support to them in their courageous, dignified and determined pursuit of justice for their brother Robert’s brutal murder.
As my Party Leader in Dáil Éireann, Enda Kenny, said, Robert McCartney’s vicious beating and stabbing to death was ordered by a commander in the Belfast brigade of the provisional IRA, following a minor dispute between the commander’s uncle and the group with which Mr McCartney was socialising.
Robert McCartney was in the wrong place at the wrong time but this was no minor bar room brawl, as some have disgracefully attempted to portray it. His brutal beating and stabbing was a serious and savage attack, which bore all the hallmarks of a politically motivated IRA murder. It was perpetrated by up to 12 killers, a significant number of whom are known members of the provisional IRA.
Initially, Sinn Féin’s Alex Maskey vehemently denied IRA involvement but, two weeks later, having spoken to the family, Sinn Féin’s Gerry Kelly issued a statement on the matter and they accepted IRA involvement.
This killing was ruthlessly supervised and forensically covered up by men announcing that their activities were IRA business, by men who proceeded to intimidate the 70 witnesses to the crime and their families, first forbidding them from calling an ambulance on the night in question, as Robert McCartney bled to death before their eyes and his colleague lay seriously injured. Then they warned them not to cooperate with the authorities.
Such is the level of fear and intimidation of the witnesses that the code of silence surrounding the event has still not been broken, nearly four months after Robert McCartney’s death.
In tonight’s motion, we are calling ‘on the leadership of Sinn Féin to insist that those responsible for the murder and the witnesses to the murder cooperate directly with the PSNI and be free from the threat of reprisals from the IRA’, or indeed to cooperate with the Ombudsman of Northern Ireland.
The appalling offer by the IRA on 8 March 2005 to shoot dead the perpetrators of this awful crime is abhorrent and barbaric and has been met with incredulity in the civilised world. To even suggest that amends might be made through such summary justice indicates what few lessons, if any, have been learnt by the IRA over the past 30 years. It shows how little understanding this group has of the basic tenets of the rule of law in a democratic state.
The rule of law Sinn Féin advocates, and the IRA enforces, is a brutal regime of terror, intimidation and violence. One parallel to, and incompatible with, democratic society. One so grounded in illegality and criminality that it constitutes an affront to the very concept of justice and leaves its victims, such as the McCartney family in this case, powerless and without redress for their terrible loss.
But these brave women, the McCartney women, through refusing to be intimidated in their four-month campaign for justice for their brother and their partner, have achieved more to highlight the residual thuggery and criminality that has existed in Northern Ireland since the official IRA ceasefire than either of the two governments or the political establishment in Northern Ireland have managed to achieve in the last decade.
Today we, the European Parliament drawn from 25 Member States, add our voice to that of the Irish Government, the British Government and the United States Congress, in support of the McCartney campaign for justice. By bringing the killers of Robert to justice, there is a bigger statement being made in terms of a total rejection by all decent people of this continued wanton killing, maiming and violence. It is a call for real peace.
I hope we will be in a position to help Robert’s family if the necessity arises, if none of the witnesses, nor indeed the IRA or Sinn Féin themselves, are brave and honourable enough to supply to the Police Service of Northern Ireland or the Ombudsman the information necessary to institute criminal proceedings. We are not in danger of creating a precedent: this case is unique. For the first time the provisional movement has been shaken to the core by the depth of reaction from within its own community. They can now put their words into action. This case is a test of the movement’s sincerity, of its repeated disavowal of criminal activity in all its forms – or are they just more weasel words? Time will tell. I commend the resolution to the House.
.  Mr President, I wish to express the wholehearted support of the Socialist Group in the European Parliament for the McCartney family in their quest for justice, truth and peace. The McCartney sisters joined us for a group meeting chaired by Martin Schulz, when we – as we shall continue to do – marvelled at their courage and uprightness. We are very glad that Mr De Rossa and Mr Titley have taken up their cause, approaching it from two sides, which are, though, ultimately one and the same. If I, not being Irish, address the subject, I do so not least to put it on record that we see this, not as an Irish problem, but as a problem for Europe as a whole. When, as we are currently doing, we commemorate the end of the Second World War, we also recall that Europe is, for us, the answer to violence, whether or not politically motivated. The fact is that the sort of acts we are talking about today are not political measures, but criminal activities, albeit wrapped up in a political cloak. For all of us in this House, though, and for my group at any rate, Europe is about seeking to resolve conflicts, to discuss, and to negotiate; it is not about violence or about finding out who can be most violent.
John Hume, the Nobel Peace Prize laureate, also attended our group meeting today, and he stressed how important it had always been for him to perceive and acknowledge the differences in this Europe of ours – not just the differences between two sides, but differences on the same side. What has happened in this instance – the cold-blooded murder of a man simply because someone did not like him or perhaps because his opinions differed from their own – is not acceptable. Even if a political grouping has definite objectives, it must nonetheless accept differing opinions, and so let me reiterate our wholehearted support for the McCartney family, for these courageous women, these courageous sisters, as they continue their struggle. We will be alongside them until the day when peace and justice also prevail in Northern Ireland, and, with them, the European spirit among those who do not as yet accept it. We will fight to the very end.
. Mr President, I thank you for giving me the opportunity to speak on this resolution on the murder of Robert McCartney.
On my own behalf and that of the ALDE Group, I warmly welcome the sisters and partner of Mr McCartney to the European Parliament in Strasbourg today. I should like to commend their courage and tenacity. They have raised their case in Belfast, Dublin, Washington DC and now in the European Parliament. I have no doubt but that we, in Parliament, will give them the strongest possible support in their pursuit of justice.
The circumstances of Robert McCartney’s murder shocked very many people. But the forensic clean-up and subsequent intimidation of witnesses and others outraged all of those who genuinely believe in justice, in truth, in the rule of law and democracy itself. While I know that the original intention was and still is to bring Mr McCartney’s murderers to justice, that search for justice has influenced the political landscape in Northern Ireland. It has dared to challenge those who thought of themselves as untouchable. It has forced the spotlight into some of the darker places where violence and intimidation still hold sway.
People have whispered about this for years, but those of us who did not experience it listened with incredulity and, I have to add, a certain amount of disbelief. However, it is now out in the open. While I cannot say that it will never happen again, I can say that finally the veil of secrecy has been lifted.
It is not possible in such a short time to give any meaningful background to the situation in Northern Ireland, but like any area where there is conflict, it is always a complex situation. Those who would have us believe that in Northern Ireland we have the good guys on one side and the bad guys on the other, do not accurately describe the situation.
I fully endorse the statement that violence and peace cannot coexist. But in order to finally eradicate violence and promote peace, there must be genuine willingness to enter into dialogue and to share power, and there must be an acceptance that the past cannot dictate the future.
When we look to the future, we look to women like the McCartneys, who refuse to bow down to intimidation and who want, more than anything, to live in a peaceful society. Unfortunately, when it comes to the peace process, we do not see too many women around the negotiating table; but when it comes to peace-making and peace-building in communities and neighbourhoods, it is often women who take the leading role; women who have an understanding that peace is not just about political statements, or documents signed or agreements negotiated. Such agreements are just the framework for peace. The real work of peace-building takes place in everyday interaction: in schools, offices, clubs and community centres, where women play a hugely important role.
With regard to peace funding, the EU has enabled many people of goodwill to contribute to peace-building in Northern Ireland. I believe that the EU can make a further contribution today. If the Police Service of Northern Ireland is unable to bring a prosecution, the EU could grant a financial contribution from the budget line for aid for the victims of terrorism to assist the McCartney family to mount civil proceedings in its search for the truth.
. Mr President, I also wish to welcome the partner and relatives of Robert McCartney today.
This weekend, I attended a vigil in London to commemorate the tenth anniversary of the death of Brian Douglas at the hands of the police. That is a fact, but no one has been prosecuted or held accountable for his death. Brian’s family is not alone: there are many such cases in the UK where people have lost loved ones to such violent deaths, yet no one is punished or held to account publicly in a court of law.
The families will tell you of their burning sense of injustice at this state of affairs and their anger that the killer of their loved one will continue to lead their own life, see their own children grow, spend time with friends and all of those things that they have robbed from their victim. Robert McCartney will never see his children grow.
We know that in many places witnesses have failed to come forward for one of two reasons: a misplaced sense of loyalty or fear of consequences. In the McCartney case we have both, set against a political backdrop that has further constricted the truth. Such silence hands the rule of law to thugs and to those who can feel powerful only by creating a culture of fear. They fear the truth. The offer from the IRA, as we have heard, to shoot the killers was an affront to justice and shows breathtaking arrogance. The IRA is not the law! In Northern Ireland, whatever the past, the ballot box now holds sway and the rule of law goes with that. There can be no argument for paramilitary justice for any sector of the community and my Group believes there never has been.
So the death holds a symbolism for the future: an opportunity to break with the past. That is why my Group has decided to support the spirit of the resolution, despite some of the wording and difficulties concerning the possible financial contribution from the Union, which is why we have asked for a separate vote on that issue.
However, the case offers an opportunity to break free from a culture of secrecy and fear and to bring the killers to account. It is time to break that stranglehold of the past and to create a rule of law that applies to all people in all communities.
.  Mr President, ladies and gentlemen, my group does, of course, wish to give Robert McCartney’s sisters a very warm welcome to the European Parliament. We wish to take this opportunity to reiterate our gratitude to them for having been able, in April, to meet them and to assure them that our group is alongside them in the search for their brother’s murderer, in their quest for justice, in their search for peace of mind, and in seeking to bring about the social conditions that enable people with differing views to live together in peace. To them I say: in your campaign against murder, we will always be by your side.
My group supports the justified demand that the murderer or murderers surrender to the police and that the witnesses should make – whether to the police or to the ombudsman or to some other body – statements that will stand up in court and help ensure that the murderer is punished as he deserves to be. There must be no walls of silence where murder is committed. It is for all of us to demand that the civil law should banish such things from every society. Every institution, every association, every party, every individual must use their influence to cause the rule of law to prevail, not only in the European Union, but also throughout the world. In this sense, we all share in the responsibility for ensuring a climate of openness in every land on earth, one that makes it possible for the rule of law to prevail and for laws to be obeyed.
My group condemns every use of military force as a means of policy. We condemn state-sponsored oppression and the use of force by the armed services or the police as a means of suppressing democratic movements, every bit as much as we do individual acts of murder or terrorism carried out by individuals or political groups against individuals or the structures of civil society, for such things do nothing to help deal with society’s problems; on the contrary, they make matters worse. Believing it to be necessary to support the peace process in Northern Ireland, my group calls on all interested parties to press on with the peace process that was set in motion by the Good Friday Agreement and to actively promote it.
In its motion for a resolution, my group’s sole concern is with the case of Robert McCartney, and it makes no attempt to establish a connection with certain political groups that are alleged to be responsible for his murder. There is a difference between someone inciting someone else to do something, doing it themselves, doing it on someone else’s behalf, or being a member of an organisation. That is why this resolution is drafted in this way, and I believe you will be able to wholeheartedly endorse its substance.
. Mr President, as an Irish MEP, I hesitate to speak on this matter. Since the tragic killing of Robert McCartney, I am concerned that politicians have pushed their own electoral agenda in the context of the recent elections and have lost sight of the real point of all this. I am, therefore, going to speak personally.
A man has been unspeakably, brutally murdered and the perpetrators have been able to walk freely and have not yet been brought to justice. His fiancée, Bridgeen, his children, his family, are caught up in a fight at a time when they should be free to grieve and work towards closure. Justice, it seems, is eluding these brave people and so they have come to us. But what can we offer besides more rhetoric in this already over-opinionated debate? We can give them what they ask for: financial assistance in their struggle. Funds will pay the legal bills and that is necessary. It will not, however, bring them justice: for this, I call on those present on that fateful night to have courage and testify against those who committed this crime. I ask this, not as a Member of this Parliament, but rather as a mother who cannot imagine the pain this courageous family is going through.
It is this Parliament’s duty to help financially. It is our obligation to seek peace for Northern Ireland. But, as a mother, I mostly beseech those with information on the thugs who perpetrated this act to come forward. This family needs justice to get closure and completion of this saga and to grieve in peace. They are in my prayers.
. Mr President, I should like to join with my colleagues in welcoming the McCartney family to the Chamber to witness an unusual, unprecedented debate. Anybody who hears the story of Robert McCartney and what happened to him cannot but be struck by the malicious intent of those who were there. We can all, at times, excuse an occasional argument or even an accidental slap that might be given. But this was the sequence of events that took place that night: Robert McCartney was specifically targeted and people were instructed to take him out and kill him; those same people were then instructed to ensure that no emergency services could assist him and told to clean up the bar, eliminating all signs of any involvement or any link to any individual through forensic evidence and so on. We could have excused an accident or mishap, but that kind of premeditation and malicious intent cannot be excused.
The women of the McCartney family – Paula, Catherine, Donna, Gemma, Clare and Bridgeen – who are ordinary women in every aspect of their lives, have done something extraordinary. Through their pain, sorrow and search for justice they have united people across countries and political divides, including those who have had no involvement in any form of politics but can empathise with the pain and suffering of a family. It is now incumbent on those who have influence in Northern Ireland and those who have influence on these members of the IRA and other political organisations to give them up to the police service and the prosecution; to allow for justice to rule and prevail.
We speak about democracy on the 60th anniversary of the end of the Second World War. We speak about justice and remembering victims. There have been thousands of victims in the conflict of Northern Ireland. Many of them from all communities have not received justice. Now is the time for people to stand up and show their true democratic principles; to show that they believe in the rule of law; that they believe in justice and equality and parity of esteem for all people in all families. It is up to us, in Parliament, to ensure that if this is not done at a political level in Northern Ireland, we can assist them on a legal level.
Mr President, right at the outset I salute the superb courage of the McCartney family. Intimidation and the capacity to impose its will through fear has always been as vital a weapon to the IRA as its guns and its bombs. In exposing and standing up to the thuggery of Sinn Féin/IRA, the McCartney sisters have shown remarkable bravery.
This was a foul murder. By a hand-signal indicating a knife should be used, a member of the IRA’s northern command gave the order to kill, and a key Sinn Féin member savagely wielded the knife and butchered this innocent man before multiple witnesses. An IRA unit, led by the volunteer who had fetched and then disposed of the knife, then coordinated a clean-up operation to destroy forensic and real evidence, including the CCTV footage. Then, in classic IRA style, the intimidation brigade swung into action to silence the witnesses. Though the IRA and Sinn Féin claim to have expelled or suspended up to ten members linked to this murder, their duplicity and double-dealing is amply illustrated by the fact that, three months after this murder, this cut-throat psychopath remained publicly proclaimed as one of Sinn Féin’s official treasurers. And the man who ordered the killing still struts the streets of Belfast in the company of the IRA’s chief of intelligence, Bobby Storey, and leading provisional IRA man, Eddy Copeland. So much for the IRA’s supposed disciplinary action: it is a farce.
We are due to hear in this debate from one of Sinn Féin/IRA’s representatives in this House. She and her partners are in a position to help this family by influencing Sinn Féin members, like Bob Fitzsimmons and Joe Fitzpatrick, and other people like Terry Davison, truthfully to tell the lawful authorities what they know of the horrific events in the alleyway. I challenge her to do so, but instead I fear we will hear the usual Sinn Féin empty, pious, weasel words that reek of insincerity, with hypocrisy dripping from every syllable. Sinn Féin/IRA could secure justice for the McCartney family but their priority is to protect their own. Hence the IRA-enforced wall of silence. Punitive and deterrent justice through the criminal courts is much the best option. If Sinn Féin/IRA succeed in denying criminal justice to this family, then I endorse the call that the EU should help fund an action so that the killers and conspirators can be pursued at least through the civil courts. But, given that the IRA has benefited to the tune of EUR 40 million from its Northern Bank robbery, it would be an odious scandal if state legal aid were available to anyone to defend such proceedings. Finally, I would add that the EU fund should also be available to the many other victims of the IRA, who for years have been denied justice because of this same intimidation.
Mr President, I wish to begin by adding my words of welcome to the McCartney family here this evening in our House, and pay tribute to their courage, strength and determination in what they have achieved and in what they have tried to do. I welcome the opportunity to have this debate. I wish to give my wholehearted support to the McCartney family in their quest for justice for their brother Robert.
The events that led to Robert McCartney’s murder show clearly the collusion that occurred. That night, not only was a murder committed, but also the bar was systematically wiped clean of evidence. This all happened in front of witnesses who seem to have seen nothing. The truth is that they are being intimidated and are afraid to come forward: such is the hold of the provisional IRA on the people in this area. I would urge those who have information to come forward and give that information to the Police Service of Northern Ireland and put it on record, and finally bring an end to this. The provisional IRA has instilled fear into people. Unfortunately, we seem to be no closer to resolving this murder. The great danger now is that the further we get away from the terrible events of 30 January, the more likely that this – like so many other murders of innocent people in Northern Ireland over the last 35 years – will go unsolved and will be forgotten about. That is something I would not want to happen.
I ask Parliament and the Commission to give every support to this joint resolution. I would like this House to reject what I consider to be a disgraceful resolution by the GUE/NGL Group. If Mr Markov had lived in Northern Ireland he would not have come out with the rubbish he spoke tonight to try to justify the cause of provisional IRA/Sinn Féin, who are sitting behind him. It is a well-known fact that the provisional IRA and Sinn Féin are inextricably linked.
I do not want to see the continued stonewalling against all appeals to bring those responsible for this evil deed to justice. We cannot condone such terror or intimidation in any part of the European Union. I do not want to see it in any part of any society in which I would want to live, in Northern Ireland in the future. We have suffered enough for far too long and we want a better life for everyone.
Mr President, this Parliament has a very good record as a strong supporter of the peace process in Northern Ireland and, indeed, we were strong backers of the peace fund for Northern Ireland. It is therefore natural that we are concerned that the peace process has been running into difficulty, and the McCartney murder highlights one of the reasons for these difficulties.
It is often the case that so-called ‘freedom struggles’ come to be used by criminal elements who use a political cause as a cover for their activities. The McCartney murder has shown that this is happening in Northern Ireland. As we have heard, we have the motiveless murder of an innocent man. That murder has been met by a wall of silence and intimidation little different from that imposed by the Mafia elsewhere. As peace becomes more possible, the more the criminals – the drug runners, the bullies, the extortionists – feel threatened. Frankly, we have reached a crucial point in the peace process. It will not work unless we can break the hold of the gangsters. People have to come to realise that the so-called liberators have become their jailers.
This is not a phenomenon restricted purely to the Nationalist side. It is also a phenomenon of which we are aware on the Unionist side. But the issue we are debating today is the murder of Robert McCartney, and we need to keep that issue in the public eye. That is why Sinn Féin, in particular, has to break the wall of silence so that it can set its community free.
That is why we would support the use of the budget line for aid to the victims of terrorism in order to provide finance for any civil action taken by the family – money, I hasten to add, not directly for the family but money for a court action. We have to remember that for evil to thrive it only takes good men and women to remain silent.
The results of the general election in Northern Ireland last week show that there has been a move in support of those who are opposed to the Good Friday agreement. Time is running out for the peace process and that is why we need to maintain our pressure on those responsible for the murder and cover-up because, unless we resolve this issue, the peace process will fail completely.
Mr President, I agree with all speakers here today who have said that there is no argument for paramilitary justice. Nobody in Parliament today has condoned or justified the terrible act, but all have called for justice. There is no need for the IRA to continue to exist. Sinn Féin has asked the IRA to cease its armed policy. It should do so immediately. That will help to prevent the recurrence of such acts as the murder of Robert McCartney. However, right now there must be an insistence that those who cold-bloodedly murdered Mr McCartney and those who witnessed it should cooperate fully with the police service of Northern Ireland.
Equally, there is an urgent need to moderate the language of politics in Northern Ireland. In recent times the mask has slipped and parties who advocate peaceful means have used inflammatory language, which exacerbates rather than calms the situation.
There is a phrase often used in Northern Ireland politics: ‘We all jump together’. Some of those who took that leap of faith in earlier times were not rewarded for their courage and now find themselves more on the periphery than holding the middle ground. Now others stand on the edge of that very same precipice. They have the responsibility and the duty to jump together.
Mr President, Sinn Féin supports the McCartney family’s demand for those responsible for Robert’s murder to face trial and will continue to do all that it can to help them. I welcome them here today.
Our party has met with the McCartney family a number of times. I met them a few weeks ago when they visited Parliament in Brussels. I have pledged them my support and the support of our party. Sinn Féin President Gerry Adams has called on those responsible to come forward and admit their responsibility for this horrendous murder. They have refused. He has also called on everyone who was in the vicinity of Magennis’s Bar to provide full and frank statements.
Because we take this matter so seriously, eleven members of our party who were in the bar on that night and one who arrived on the scene later were suspended without prejudice. This has been done to establish whether they complied with the call by party leaders for everyone to provide a full and frank statement. Two members were expelled for refusing to follow this instruction; four others resigned; the other six remain suspended pending a report to our party’s national executive.
As a Sinn Féin MEP and as an individual, I could not campaign for the victims of British or Unionist paramilitary thuggery if I was not as clear and as committed to justice for the McCartney family. Those responsible for the brutal killing of Robert McCartney should admit to what they did in a court of law. That is the only decent thing for them to do. Others who have any information should come forward. It is our belief that the PSNI the Police Service of Northern Ireland could and should have acted by now. It has not carried out a thorough investigation.
Mr President, I too should like to welcome the McCartney family members to the Chamber. I salute their courage and bravery in endeavouring to get justice for their brother.
Robert McCartney was brutally murdered by a gang of thugs and criminals masquerading as Republican political activists or IRA freedom fighters. These people should be brought to justice. They have murdered an innocent man and severely injured his colleague. They have compromised the good names and reputations of those people in their own political family who were witnesses to, but not involved in, this murder.
The entirely innocent people who were accidentally present at the time of the murder have been obliged to remain silent about these events: in effect to become accomplices in the crime of these thugs and criminals. The guilty people continue to walk the streets of their community and to associate with their political family despite the pretence of disowning them by the Sinn Féin leadership. Its political and parliamentary leadership has shown that it is unable or unwilling to control them. Their continued freedom raises a fundamental question concerning Sinn Féin and the IRA movement: who controls the direction that this movement takes in the future? Is its future to be shaped by people who genuinely subscribe to the Irish peace process and to the resolution of the problem in Ireland by democratic means, or are Sinn Féin and the IRA controlled by people who are prepared to tolerate and even support criminal acts of murder?
I know that these sorts of acts do not only happen on one side of the community, unfortunately. There are other groups involved in paramilitary activities, beatings and shootings. They too must be condemned. But the leadership of Sinn Féin and the IRA has the power and influence to bring the thugs and criminals who murdered Robert McCartney to justice if it so wants. So far it has shown itself to be more interested in political posturing and media manipulation than in getting justice for the McCartney family.
Why is it that the McCartney family has to go to Washington, Brussels, Strasbourg, London and other places to get justice when, in its own community, it is not being properly represented by the people who say they represent it – Sinn Féin/IRA? Why is the family looking for justice here? Why is Sinn Féin/IRA not helping it on the ground to get justice within its own community?
Yesterday an article was written by Jim Cusack in . If half or one-third of what he wrote is true, then Sinn Féin/IRA has a serious problem about controlling what is happening in the communities it says it represents.
The time has come for Gerry Adams and Martin McGuinness to produce the people guilty of this crime and oblige them to submit themselves to the will of the courts. They should not be allowed to hide behind the cover of the political movement they claim to support.
I support this resolution and the proposal for the family to be given full funding for any legal fees it may incur if it goes to trial.
Mr President, I, too, want to welcome and salute members of the McCartney family, who continue their crusade for justice outside Ireland and within it.
On 30 January, their brother Robert was murdered by members of the Irish Republican Army in Belfast. This is not the only brutal murder that has, unfortunately, taken place on our island in the last 30 years; but this one has caused many across the world to sit up and recognise the activity that is continuing in Ireland seven years after the historic Good Friday Agreement.
The facts are sobering. A savage murder was ordered outside a pub in Belfast less than four months ago, carried out by psychopaths, witnessed by 70 to 80 people. A clinical clean-up operation – which took some time, I might add – was then ordered by local IRA leaders. Since then, there has been such intimidation within the community that it has resulted in silence: people live in fear of reprisals if they speak out.
In this House, we have representatives from the political party Sinn Féin who, by their own admission, have a special relationship with the IRA and that is why we refer to them. Both the Irish and British Governments describe them as two sides of the same coin. Sinn Féin is not and has not been doing enough to bring justice to this horrid affair. It is also a fact that Sinn Fein’s influence within communities in Northern Ireland can bring about justice in this case. But what we hear are words and more words of support instead of actions on the ground.
Robert McCartney’s sisters continue their quest for justice and we must support them here in this House where we can. We need to end impunity where it exists: outside the European Union, where we have influence; but more importantly, within the European Union and in this case in a community in Northern Ireland. This Parliament can help by raising the issue and also potentially by providing finance, as stated in the motion for a resolution. I support both those ideas. We call on the Council and the Commission to make financial assistance available if a civil case proceeds. We hope that will not be the case and that the Police Service of Northern Ireland will bring a trial successfully to court, with the cooperation of those who have influence within communities in Northern Ireland. The week before last, we in this Parliament adopted a resolution on human rights. Its essence was the need to end the scourge of impunity in parts of the world. We must lead by example and do the same in Belfast.
Mr President, the sole purpose of this resolution is to achieve justice for the McCartney family – whom I welcome here this evening – by insisting that normal policing and judicial procedures be allowed to take their course in relation to the murder of their brother Robert.
It is claimed by Sinn Féin that the murder of Robert McCartney was not politically motivated. That will not be known for certain until this matter is heard in a court of law. It is a fact that the forensic clean-up of the murder scene, the intimidation of witnesses, the offer by the IRA to murder the murderers and the refusal to cooperate with the Police Service of Northern Ireland are politically motivated and cannot be separated from the murder itself. It is also a fact that the so-called IRA is the most active and politically driven perpetrator of violence and intimidation in Northern Ireland, that it engages in widespread criminality in Northern Ireland, in the Republic of Ireland and also in Britain and does so to enforce its rule of law and to fund its activities. Until that criminal activity is stopped definitively and the iron grip that the Republican movement exercises on various parts of Northern Ireland is ended, there is little possibility that ordinary citizens can hope to have their human rights vindicated.
The European Convention on Human Rights, echoed in the new European Constitution, enshrines the right to life, freedom from torture, no punishment without law, freedom of expression, the right to an effective legal remedy and the right to liberty, security and a fair trial. They are all denied by the IRA, by word and by deed, on a regular basis. Indeed, Sinn Féin, by its continued integral link with the IRA, is just as guilty, in spite of its claims. By seeking to spread the blame to criminals generally for the monstrous murder of Robert McCartney, the GUE/NGL resolution and the amendment by the Verts/ALE Group naively allows Sinn Féin and the IRA to wash their hands of the known complicity of the members of the IRA before, during and after the murder and should not, therefore, be supported by this House. I would urge the House to support the joint resolution.
Mr President, I too welcome the McCartney family here this afternoon and offer them my support in their efforts to get justice in the appalling murder of Robert.
In my view the death of Robert McCartney was not in any way politically motivated. The people who murdered him should be obliged to face judgment in the courts and to serve their sentences in prison. The fact that most, if not all, of the people involved in this murder are either members or supporters of the IRA or Sinn Féin in no way excuses their actions. Their failure to give themselves up for justice endangers the reputation of Sinn Féin and of its leadership. Even more importantly, the failure of Sinn Féin’s leadership to ensure that justice is done in this case undermines the cause of Irish Republicanism. Nobody should ever be allowed to use the cloak of Irish Republicanism to hide the murder of an innocent person when the motives have no political justification whatsoever.
Like the great majority of the people on the island of Ireland, I have always aspired to a united Ireland. I have always thought of myself as an Irish Republican, as indeed do the McCartney family. I am therefore sickened that anybody should expect that their republicanism can be used as an excuse for violent and despicable acts of murder, particularly in the case of Robert McCartney.
This is a view which I believe is shared by the vast majority of the Irish people. The cause of Irish Republicanism must be completely separated from common criminality now and in the future. The actions and statements of the Sinn Féin leadership over the last few months have failed to make any significant progress in getting justice for the McCartney family. It is still not too late for the Sinn Féin leadership to rectify this failure, provided it has the commitment to do so.
As the leaders of the largest republican party in the six counties, and in particular after last week’s election, they have a duty to separate the cause of Irish Republicanism from the acts of common criminals. They also have an obligation to the McCartney family, who have a right to expect justice for the murder of Robert. This appalling saga has already gone on for far too long. I commend this motion to the House.
. Mr President, I would like to inform you that I shall report back to President Barroso about this discussion – President Barroso had the pleasure of meeting members of the McCartney family about a month ago – and I shall also inform Vice-President Frattini about the request for the possibility of funding to cover the judicial procedures expenses.
The Commission fully supports the peace and reconciliation process in the region, not least through the Peace Programme, which quite a few Members mentioned, which is worth around EUR 760 million for the period 2000-2006. This includes funding for programmes in the McCartney sisters’ neighbourhood, such as an after-school club, a youth victim support programme and a community economic regeneration programme.
Once again, I would like to express my deep admiration for these brave people: the McCartney family.
I have received two motions for resolutions(1), tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Tuesday.
The next item is the recommendation for second reading (A6-0102/2005) from the Committee on the Environment, Public Health and Food Safety, on the Council common position for adopting a directive of the European Parliament and of the Council concerning the management of bathing water quality and repealing Directive 76/160/EEC (Rapporteur: Jules Maaten) (12884/1/2004 – C6-0006/2005 – 2002/0254(COD)).
.  Mr President, Commissioner, what should and should not fall within the EU’s remit and, where rules are concerned, why not take the foot off the accelerator once in a while? These are among the questions raised by this directive, not only in the form originally proposed by the Commission but also, of course, in the Council’s common position, which is before us now. The Bathing Water Directive dates back to 1976 and since then, a great deal has changed, not only in terms of how we think about the environment, but also about what exactly must be regulated at what level and how.
You can, of course – as indeed I did – question how useful it is to determine at European level the standards with which bathing water and coastal and inland waters in the European Union must comply, whether we should lay this down at European level and whether European action in this area represents any added value. This House decided, at first reading, that it did, but – and actually more importantly – so did the Member States. Even the Member States that one would be inclined to regard as perfectly capable of determining this for themselves considered a new bathing water directive to be necessary. Who are we then to claim the opposite? Why do governments opt in favour of the new bathing water directive? The main reason why they do so is that the old directive is unworkable and, in environmental terms, pre-historic.
The old directive was based on monitoring and measuring rather than the pro-active and sensible management of bathing water. With its proposal, the Commission decided to change this, and I think it was right to do so. The new directive must be implementable, flexible and geared towards the management of bathing water and towards deregulation, and must certainly cut down on red tape. It should, for example, be possible to be more flexible when measurements are taken: if bathing water in a certain location has been clean for years, it should be possible to reduce its measuring frequency. That is what the Commission proposed and what this House and subsequently the Council adopted, which is definitely progress.
The directive is also popular among the public at large, something that is not unimportant during this time of referendums. It is one of the most well-known directives among the European public who each year, anxiously await the new figures. It has also been a successful one; about ten years ago, only some 60% of bathing water was acceptable, compared to 95% these days, which is excellent. This House does believe, though, and this is how the Committee on the Environment, Public Health and Food Safety voted, that the information which should be available to the public should mainly pertain to current water quality. I have put this to the test and picked a random location in Europe which is the base of a prominent Member of the Commission, namely Athens, to examine the bathing water quality there.
We did some research on the Internet this afternoon, but the most recent data, regrettably, was that for water quality in 2003, which is, of course, no indication as to whether or not it is still safe to swim near Athens. It could well be that this information is available from the site of the Greek Ministry of Health and Welfare, but I would not be able to read it because that information is in Greek. That is also the reason why, according to this House, current information should be made available and symbols should be used which can be developed by the Commission and are recognisable around the European Union by all citizens. At present, information is trailing behind and can be traced via the Internet only with difficulty, quite apart from the fact that most tourists do not – or so I hope – take their laptops with them on holiday or, at any rate, not to the beach.
According to the standards of the old directive, there is a one in eight health risk. One in eight bathers, according to current standards, runs the risk of becoming ill. We should not underestimate those health risks, which include stomach and abdominal disorders, skin, eye and respiratory tract complaints and outer ear infections. With the standards proposed by the Commission and this House’s Committee on the Environment, Public Health and Food Safety, one in twenty bathers become ill. This may still be too many, but is at least a step forward, while the Council’s common position is satisfied with one in nine. I can understand the position of the governments who want the system to be affordable. Parliament should, in my view, take this into consideration and that is why I regret that there was no far-reaching agreement between the Council and Parliament at second reading.
A number of very interesting amendments have been tabled. As far as deleting or adjusting the category ‘sufficient’ is concerned, I think that if amendments of that kind were adopted, then that would at least stand us as Parliament in good stead at conciliation stage, enabling us, together with the Council, to arrive at a solution which is beneficial to bathers and consumers, and on the basis of which we can conclude that the quality of bathing water is really significantly improving, which is what the Commission wanted in its original proposal. We should, however, also find a solution that benefits the governments and that is more workable, leads to deregulation and is also affordable, because that is, of course, an important factor. It is also for that reason that I think that we should not include recreational waters in this directive, but should do so at some point in the future. I have no problems talking about it, but now is not the right time to bring this up in this manner.
On a final note, I have noticed that the Commission was rather reluctant to add a statement to the Council position. In any case, it wants continued scrutiny of the values in the future. I find this very useful, because it goes without saying that we need to continue to make adjustments in the future. This will, hopefully, be done according to the usual procedure in consultation with this House.
. Mr President, first of all I should like to thank and congratulate the rapporteur, Mr Maaten, for his work on this difficult dossier. With regard to the European Commission's report on the 2004 bathing season, I wish to inform you that it will be published by the end of the month, and not just in Greek but in other languages also.
The Commission's initial proposal was designed to update the existing directive, which dates back to 1976. It proposed adopting stricter water quality standards, updating bathing water management measures, rationalising monitoring requirements and improving public information channels. The Commission accepted in full or in part 22 of the 37 amendments approved by Parliament at first reading(1).
The wording of the proposal was improved; however, its basic structure and, more importantly, the water quality standards remained in keeping with the Commission's initial proposal. Discussions in the Council were held during the Greek, Italian and Irish Presidencies.
It soon became evident that a significant majority of the Member States considered that the Commission's proposals on quality standards were over-ambitious and that they would be overly expensive. Similarly, it was clear from discussions in the Council that there was a desire to distinguish between quality standards for coastal waters and quality standards for inland waters.
Other changes which emerged from discussions in the Council concerned the choice of the right time for adopting the new standards and an alternative approach to combating short-term pollution and emergencies. The Commission considers that many of the changes made to the common position improve the Commission's initial proposal. However, with regard to the question of whether or not the water quality standards and the classification categories adopted are strict enough, the Commission would prefer the original proposal to stay as it is. Nonetheless, after long and arduous negotiations with the Council, it was concluded that the Commission proposal would never muster the necessary support.
The Commission therefore decided to support the common position which, even if far from ideal, does nonetheless represent a significant improvement over present arrangements under the current directive. The current legislation, which is nearly 30 years old, urgently needs updating. When the common position was approved, the Commission made a statement for the record, emphasising its intention to fund an epidemiological research programme to examine in depth the possible repercussions on bathing and, more importantly, the health repercussions associated with bathing in fresh water. The results of this programme are expected to be ready in 2008 and will perhaps allow certain issues on which the Council and Parliament today take different stands to be resolved.
I would like to ask Parliament to try, with the Commission's help, to find common ground with the Council on this dossier as quickly as possible. We urgently need a new directive with targeted management practices, more rational monitoring schemes and more effective communication with the public.
.  Mr President, Commissioner, ladies and gentlemen, it was with the 1976 Bathing Water Directive that uniform minimum standards for bathing water in the European Community were first laid down. While the 1976 Directive specified 19 physical, chemical and microbiological parameters for the assessment of water quality, the present Common Position from the Council reduces the test criteria to a mere two microbiological pathogens, to which it adds the visual checking and measurement of the pH value of fresh water.
In general terms, the Commission proposal for a new bathing water directive forms part of the European Union’s comprehensive policy on water, being based on more recent scientific discoveries, and on WHO studies in particular. Whereas, in 1976, values described as ‘adequate’, still put between 7% and 9% of bathers at risk, the WHO now stipulates values permitting a maximum risk of 5% incidences of illness among bathers. In its Common Position, the Council has introduced a new parameter of ‘sufficient’, which does not, however constitute an improvement over the 1976 standard.
This is where opinions differ. You said, Commissioner, that the main argument is that the costs would be too high, yet many of the alleged additional costs arise from compliance with the standards of the Water Framework Directive, the Nitrates Directive and the Urban Waste Water Treatment Directive. The minimal costs that actually are incurred by reason of compliance with higher quality standards are now, though, covered by the reduction in social costs, quite simply because, at the end of the day, fewer people become ill.
I, personally, would argue in favour of the introduction, with immediate effect, of the higher quality standards proposed by the WHO and the Commission. Although preventive healthcare is not something that can be put off to another day, Mr Seeber has joined with Mrs Oomen-Ruijten, Mrs Gutiérrez-Cortines and Mrs Ayuso González in tabling a compromise amendment on behalf of the group. It provides for a transitional period of eight years, which will be sufficient to achieve the quality standards. There are those countries that believe that the new quality standards impose particularly heavy burdens on them, and the amendment is intended to allow them more time to prepare themselves for their greater rigour and to deal with any problems they may have.
I ask the House to support this compromise amendment.
. Mr President, there is a funny Hungarian saying about ‘throwing the baby out with the bath water’. I am sorry to tell you that is my opinion of the recommendation.
The Council common position is a realistic approach to the issue, understanding the problems of the different Member States and their regions. The Maaten report seeks to destroy this compromise, for instance deleting the ‘sufficient’ category. Ordinary people understand that although some water may not be perfect for bathing, it is not dangerous either: it is just sufficient. This is what we call common sense.
The self-cleaning capacity of a lake and that of a sea are clearly different. That is why the Council has wisely set up different quality standards for coastal and inland waters; the rapporteur opposes this. The Maaten report would tell Member States in which language they should provide information on water quality. That is not a good idea. If some people decide to vote against the European Constitution, it will be because of the kind of over-regulation proposed in this report and other things like that.
.  Mr President, Commissioner, ladies and gentlemen, the rapporteur deserves a great deal of thanks, particularly for raising the question as to whether a European directive of this kind is needed at all. As Montesquieu said a few centuries ago, ‘If it is not necessary to make a law, then it is necessary to refrain from making a law’. I regard the Bathing Water Directive as a good example of the sort of directive that Europe can well do without. Europe’s constant urge to harmonise results in an excess of regulation, which means that the European Union becomes more and more distant from the public. The other side of that coin is that more and more members of the public become disenchanted with a European Union the most visible aspect of which is the way it decks itself in an array of bureaucratic rules and regulations.
Let me come to the point with which we are concerned in this instance. Every region possessing stretches of water for bathing or leisure activities has an intrinsic interest in maintaining them to a high standard; if it does not, the penalty it pays is that visitors and tourists stay away. The creation of a legal framework in this area should remain a matter for the Member States, for I certainly cannot see it having any effect on the internal market. Again, I do not think I need to discuss how badly many environmental regulations are transposed in the EU, as there are enough infringement proceedings in progress – a plethora of them, in fact – to demonstrate that.
If Europe wants to become more transparent to its citizens, then, where the protection of the environment and of health is concerned, we have to concentrate on what must – and can – be done at European level. What this means is that, if we have doubts as to whether or not a function should be performed at the European level, we should leave the responsibility for it with the Member States. I do not regard the Bathing Water Directive as a vitally necessary component of European integration.
. Mr President, Commissioner, in answer to my colleague, if there indeed exists a directive that is popular or well-known by all citizens, it is the bathing-water directive. Personally speaking, I would go even further than this directive: we believe, in actual fact, that if the draft directive on the quality of bathing water remains as it is, it will exclude recreational activities, which will discriminate between bathers and other users of coastal waters and continental waters, and we cannot accept that.
The version proposed by the Commission is decidedly unsatisfactory in our eyes and we are, today, within our rights to ask the Commission and the Council why they persist in refusing to consider other recreational activities as coming under this bathing-water directive. What will be the value of this directive, therefore, if it does not offer the same guarantees of safety and quality of water for new types of nautical activity such as surfing, windsurfing and kayaking, which have become – as we all know – common currency in many bathing waters throughout the European Union? These activities and recreational and competitive sports carry as much of a risk of swallowing water as simple bathing, and we are all aware of that fact.
If we do not listen to the expectations of a younger, older and increasingly numerous public, and if we remain deaf to the requests of new users of coastal and continental waters, we will truly fail in our work as the legislators and representatives of our fellow citizens. Whilst in France, the debate on the competence and role of the Union is particularly animated, we have here, with this draft directive, the opportunity to demonstrate that the Union is in touch with a society on the move, and that it can listen and respond to its citizens’ desires. The organisations that campaign, for instance, to practice sports in good-quality water have rallied themselves by gathering in excess of 10 000 signatures, precisely to persuade us to integrate recreational sports.
In answer to the Commissioner, I believe that everyone is in agreement that we should invest in the quality of water when this costs nothing. It must be recognised, however, that investing in good-quality water means investing in our future.
. – Mr President, Commissioner, as you will imagine, as a Cypriot I am particularly sensitive on the subject of protecting bathing waters, given that I come from an island. The revenue of my country, with its outstanding beaches, depends to a large extent on tourism, and European tourism in particular, which is demanding when it comes to clean waters, as are Cypriots. A contaminated beach in Cyprus is a serious subject of conversation and concern, and citizens demand that their government maintain and improve the state of the seas on the basis of very strict criteria.
The reason why I agree that the new directive should be both strict and feasible is not only so that tourism in Cyprus can be safeguarded. All European citizens have the right to enjoy the waters of Europe, both coastal and inland, to exercise various types of activities without danger of microbiological contamination and, most importantly, they have the right to information as quickly as possible on the state of the waters in which they and their children will be bathing. I see no reason to delay the application of the directive. I believe that the 2011 deadline gives local authorities enough time to make arrangements for the sort of tests they will need to carry out and to develop an appropriate infrastructure.
I absolutely agree with the rapporteur that public information is one of the most important elements of the directive. If the objective is to improve and maintain the quality of European bathing waters and protect citizens, I find it hard to understand why the Council does not wish to develop a public information system. I therefore call on you to support the relevant amendments.
The first time this directive came into my hands, I wondered why the Commission should content itself with merely good quality waters on the basis of the parameters which it sets. Now the Council wishes to add a parameter of sufficient quality. It appears unacceptable to me that we should end up with even lower microbiological specifications than those set by the Commission. I therefore call on you to vote for the relevant amendments, which delete the new parameter, and for the amendments which make no distinction between inland and coastal waters. Given that no scientific study supporting this view has been presented to Parliament and until such time as substantiated data are presented, I propose that we vote against the distinction.
Finally, I agree with the rapporteur that Parliament should stand by its views, especially after the vote in the Committee on the Environment, Public Health and Food Safety and I call on you to demonstrate with your vote that European citizens deserve the best possible bathing water.
.  Mr President, since we discussed subsidiarity at first reading, I will not elaborate on it now. I had hoped that the revision of the Bathing Water Directive would have brought us closer to cleaner bathing water, as indeed, the Commission’s original proposal gave us ample opportunity of bringing this about. That is why this House decided to make relatively few changes at first reading. The Council cannot, though, be said to have taken a positive line when drawing up the common position, which cannot, I think be regarded as entirely ‘common’. There is little evidence of Parliament’s position at first reading. In particular, I cannot commend the Council for the way it has lowered its sights. All kinds of cosmetic changes have been made in order to jazz up the proposal, including the introduction of a new category of ‘sufficient’ bathing water, but that cannot take away the impression that there was little enthusiasm in the Council for tightening up standards.
In addition, the distinction drawn by the Council between salt and fresh water is dictated by the wish to reach a compromise within the Council. However, the arguments raised have not convinced me of the scientific basis which is reported to exist. I will therefore support the amendments that intend to reverse this. Similarly, I can endorse the deletion of the category ‘sufficient’. I could, perhaps, accept as a compromise Amendment 36, tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats. I also welcome the re-inclusion of the table with parameters – Amendment 29 – which is worth supporting.
While we are on the subject, I would like to ask the Council how it feels about the way in which the old 1976 Bathing Water Directive has been implemented. Looking at the situation in the EU in 2003 – which is the last available year – then we see that some 95% of the bathing waters meet the compulsory standards and approximately 80% meet the guiding values. So without the need for any additional work, 80% of the bathing water already meets the new standards proposed by the Commission. So why is the Council so opposed to better protection for bathers? We all know that the present directive no longer meets present-day requirements, but I do think that the new directive should raise the bar a little higher. That is, in the interest of the bathers, the only right course. Finally, I should like to wish the rapporteur much strength. He has to my mind done an excellent job so far. Let us hope that the Council realises this and that conciliation can be avoided.
Mr President, this is a very useful and important revision of the 1976 Directive. We should remember that it does mean real improvements in water quality within the ‘good’ and ‘excellent’ categories now proposed. It will enable the bathing water directive to be better focused, with clearer and more demanding rules, and I underline that it is ambitious.
The implementation of the 1976 Directive has taken 30 years at least and cost a lot of money. I represent the South-West of England, where we have spent more than GBP 1 billion – I am sorry I am not speaking in euros – in clearing up the bathing beaches around the coast of that region of England alone. That has meant a 15% year-on-year increase in water rates and I do not think people will be prepared to pay a lot more for a much more demanding directive.
There are obviously two problems. Unlike Mr Blokland, I am in favour of keeping the category of ‘sufficient’. I know that some want to delete it, but it seems to me that given that the new ‘good’ and ‘excellent’ standards are much tougher, and that even with investment some beaches may fail, especially after rain, we need the ‘sufficient’ category as a sort of probationary category. I would like to hear what the Commissioner thinks of Amendment 36. Does he think it is an efficient way of dealing with this issue and can he forecast the Council’s likely attitude to it?
Finally, on the question of recreational waters: I think that all the recreational water amendments are rather silly, because the definition is too wide to be meaningful. If you set out from Cornwall and try to get to Florida in a canoe, you are turning the entire Atlantic into recreational water and I do not think that is worth it. I have seen no estimates of cost from any of the Greens who tabled these amendments: I do not think any exist.
There is also the question of practicality. I highlight the fact that the British Canoe Union is begging us not to support the extension of this directive to recreational waters. I note that the British organisation Surfers Against Sewage says: ‘The impact of the directive will be felt particularly at the Canoe Union’s national watersports centre, where poor water quality is routinely thought to put young people at risk’. The British Canoe Union says: ‘Significantly, the health risk to canoeists in the water in the UK is very low and on this basis we query the justification to include recreational waters and activities in the directive’.
I wish this directive well. I remember the 1976 one when it first came forward. This is a great improvement and we should remember that.
Mr President, I too would like to congratulate Mr Maaten on his work. I appeal to all Members, and to the Commission, to maintain the core of the proposal as it was tabled, that core being a high level of protection by means of high standards for good and even excellent bathing water. The Commission has based its work on research by the World Health Organisation, but the Council, in its common position, is showing that it has a very cynical side. The standards are high and bathing water locations facing the prospect of being closed down, but, because standards are being fiddled, they do not need to be. We should bear in mind that this is about health standards, and that we cannot afford to fiddle those. The European bathers simply want to know whether the water is safe for themselves and, above all, for their children. Bathers are entitled to clarity, and what are they to make of a lake that contains bathing water of ‘sufficient’ quality? Is it safe or not? That is why we will be voting against lowering the standards. In any case, the Dutch Labour Party puts the bather first; we cannot see the point of extending the directive’s scope to include other forms of recreation. The WHO standards are based on bathers and not on canoeists or sailing crew who accidentally go overboard. We are in favour of practical and implementable legislation which is not unnecessarily complex.
Mr President, I should first like to thank our rapporteur and fellow member of the Group of the Alliance of Liberals and Democrats for Europe for the quality of his report. We are well used to it. It is both an ambitious and a balanced text that tackles the major issues: being practicable and also giving precise and up-to-date information to bathers.
For my part, I should like to make two observations on reading the European legislation on bathing waters that, today, spans nearly 30 years. Firstly, we must above all congratulate ourselves on the very encouraging results already obtained. I would point out that, according to the last report made public by the Commission in 2003, nearly 96% of coastal sites and over 91% of freshwater sites were in compliance with the quality standards laid down by the directive. Secondly, it is nevertheless advisable to place a caveat on this observation and this success and to criticise the lack of scope given to the Member States in applying this European law.
If you will excuse me, I shall give a concrete example that affects me: it appears to me to be particularly zealous that, for certain rivers in Wallonia, the Commission, with the support of European judges, has considered that a river of 10 centimetres deep, where two bathers occasionally go to take a dip, warrants the classification of bathing water and therefore requires drainage investment amounting to EUR 700 000 per zone. It is no coincidence that this legislation in force has been the subject of no less than 15 judgments of the Court of Justice. If we want this new directive to bring about the improvements desired by one and all, and in particular, if we want it to be applied in practice, we must get rid of this slightly restricted legalism at all costs.
We want a practicable law – we have said it, the rapporteur has said it – a directive that also provides us with the means to inform and to fight effectively against all forms of pollution, the majority of which is, moreover, less and less accidental, since in the case of bathing waters as well, we must address the causes of environmental pollution and their impact on the health of citizens from Europe and elsewhere.
Mr President, this directive is particularly popular; our fellow citizens are very attached to it and, since 1976, new public health requirements have obviously appeared as a result of developments in scientific knowledge. We therefore have at our disposal standardised information on harmonised measures. Each citizen benefits from the same information, be they in Belgium, Spain, Greece or Slovenia.
I therefore have five remarks to make on this directive. Firstly, it is important to implement appropriate measures in order to provide the public with good information. Secondly, with numerous having made considerable efforts to improve the quality of their waters, our legislation must certainly not discourage local initiatives. This directive must therefore be applicable and flexible, as has already been pointed out. Unexpected pollution can occur and, in such an event, temporary banning orders must be implemented, which do not, however, irrevocably lead to the downgrading of the
With regard to classifications, it is indeed necessary to be demanding and not to be mistaken on the quality of bathing waters; I deplore, however, the disappearance of the intermediate category, classified as sufficient. A measure of this type can have grave consequences for the development of certain of our tourist resorts. It is not a good thing to worry citizens for nothing. The right balance must be found between the quality of bathing waters and support for tourism, which is an essential sector of our economy. I also consider it significant that recreational activities are excluded from this directive, the absence of which will lead to the disappearance of surfers, and kayak, windsurfing and waterskiing enthusiasts, etc. from our holiday resorts. This does not strike me, in actual fact, as being very realistic.
Finally, it is indeed necessary to distinguish between coastal waters and inland waters, which are by nature different; we therefore look forward to the European epidemiological study conducted to evaluate these differences. It is above all our duty to do all we can to avoid marine pollution as a result of accidents or the emptying of petrol tankers, which all too often inflict our coastal resorts.
Mr President, the revision of the bathing water directive is very important, as has already been mentioned here. What has emerged very strongly in this connection is the question of what falls within the competence of the European Union, and what falls within national jurisdiction. We need to focus particular attention on the ways in which different areas have adapted themselves to water systems, as this will go far in determining how the different points in this bathing water directive will be viewed.
For example, from the point of view of recreational activity, if we are talking about a seaside area where hundreds of people go boating, for example, that is quite a different matter from a 50 kilometre-long river in Lapland where canoes are used. These do not have very much to do with one another. Matters such as these should be taken into account, but at the same time we must ensure that all Europeans are afforded the best possible protection with regard to bathing waters.
Mr President, we have in our hands a strategic directive, because it reflects the basic problem with the EU environmental policy: that is, the enormous differences in circumstances between the Member States. We must therefore react to it in an appropriate manner.
I myself come from a country where there are 187 888 lakes. Obviously, we would be frustrated if the measures applied were the same as in Luxembourg, for example. Consequently, it is important, both as far as common sense is concerned and from the point of view of the environment, that we focus on the objectives, but leave the means for achieving them to the Member States. Fortunately, the proposal also offers the Member States more latitude in determining for themselves which beaches are to be ‘EU beaches’. In this respect, the definition of bathing waters in the common position is fine. In my country, that will mean reducing the administrative burden on the authorities without quality control suffering as a result. We need this bathing water directive: the current directive is obsolete, and the reformed version will reflect the state of the water, in terms of hygiene, more effectively than the present one does.
There is, however, much in the amendments made by Parliament that I cannot agree with. Tightening the deadline from 2015 to 2011 will be problematic because of the timetables for the implementation of the water framework directive. What is most irksome about the amendments made by Parliament, however, is the plan to delete the satisfactory/sufficient classification for bathing water. We should remember that that was an unconditional requirement for achieving the common position of the Council. The same problem applies to the standardisation of values for coastal waters and fresh waters. There are scientific criteria for the different values, and they do not increase the risk to bathers.
The compromise proposal drafted in Parliament is more of a step in the right direction. If the ‘sufficient’ category is not adopted, there is a danger that the entire project will fail in the Council. This would be very regrettable as far as the environment is concerned. Some Member States, of course, would certainly prefer to let the project fail rather than agree to more stringent values.
Mr President, ladies and gentlemen, I too believe that the directive we are about to put to the vote is of great importance for Italy and the Member States, as it will enable us to overcome some of the inflexible elements of the directive currently in force, which result in a large number of prosecutions for infringements.
I have two brief considerations to make; the first relates to the quality of bathing water. The Commission proposal defines three standards for grading these waters. Each category is based on precise microbiological parameters obtained from research carried out by the World Health Organisation, which correspond to a high level of protection of human health.
Adopting the ‘sufficient’ category would extend the legal validity of the 1976 bathing-water directive without meeting the minimum requirements of the values set by the World Health Organisation. I therefore hope that this House votes in favour of keeping the three original categories, and I propose that they are implemented by the initial date set of 2011.
Mr President, our committee often receives mediocre proposals from the Council. Unfortunately, I sometimes have the feeling that the Committee on the Environment, Public Health and Food Safety then sees its task as that of turning mediocre proposals into bad ones. We now have another example like that before us in the shape of the Bathing Water Directive. Actually, the name of this directive says it all. What it means is that the EU is to regulate water quality on our bathing beaches. I have to say that, in my view, that is extremely stupid.
One wonders if there is any issue so small that the Member States themselves are to be allowed control over it. In the Council’s defence, it has to be said, however, that this is no new form of stupidity, for the current directive is far worse than the compromise arrived at by the Council. According to the current directive, a small country such as Sweden ought regularly to measure the water quality at getting on for 5 000 bathing spots. The fact that Sweden does not measure the water quality at more than 800 such places is not a sign that we are some sort of European Wild West. It is an example of the way in which, as luck would have it, common sense has prevailed over absurd legislation. In the Council’s defence, I must say, however, that an attempt has now at least been made to get rid of some of the silliest aspects of the legislation. However, the proposal by the Committee on the Environment, Public Health and Food Safety on which we are to vote is, as I say, unfortunately an example of the committee wanting to turn mediocre legislation into bad legislation.
One of many examples of this is the fact that the committee now requires that information concerning the quality of bathing water in, for instance, Härjarö outside Enköping, where I spent many sunny summer days, also be distributed in French. Unfortunately, there is now a desire further to increase the burden in many quarters.
For example, a number of people want the requirements also to extend to the quality of water used in recreational activities and want the quality of such water regularly to be monitored. This includes water wherever people go windsurfing or canoeing or such like, with the result that, before you know it, water throughout the Swedish archipelago will, in theory, need regularly to be monitored. If the European Parliament is now to compel all the Swedish local authorities to measure water quality at every location bar none, I actually have a good mind to vote against the whole proposal. Unfortunately, we should then be in danger of losing the simplifications proposed by the Council.
In reality, the problem does not reside in all the details I mentioned but in the fact that the EU is regulating issues in a sphere in which Europe is so manifestly diverse. The fact is that the EU should not be regulating the way in which the quality of bathing water in lakes in northern Värmland is measured. Too many Members of this House appear to take a pride in the new regulations that they can claim, back home in their constituencies, to have introduced. I feel at least as much pride in having helped put a stop to some of the nonsense, and I hope that more Members of this House, following tomorrow’s ...
Mr President, I actually know few rapporteurs who are as amenable to this Parliament’s shadow rapporteurs as Mr Maaten, but still, as a Dutch person, I would say to him that our working relationship was once again excellent, for our concerns are those of the Netherlands, a country which has earmarked some 600 bathing waters and required them to be of good quality and beneficial to the environment and health. They must also allow the public to practise recreational activities. Although this is all very important to us, we would, at the same time, say that a number of requirements covered by the Committee on the Environment, Public Health and Food Safety actually went way too far and did not really add anything, or would not have added anything, by way of extra public health protection. We therefore shared the rapporteur’s concerns but at the moment, I am very confident – well, slightly worried, but mainly confident – that things will work out tomorrow.
We, along with the majority, are glad that the initially planned extension of bathing water to include recreational water has been abandoned.
Secondly, there is the issue of bathing water being of ‘sufficient’ quality. There are people in this House who want bathing water to be of excellent quality straight away, but what about national parks or areas of outstanding natural beauty? I happen to know that in nature reserves, only on account of the faeces of birds, for example, the source of pollution is so diffuse that bathing water will never be of a good quality, that it can never remain ‘sufficient’. I therefore take the view that we must reject a second batch of amendments on which we will be voting tomorrow, in which the category of ‘sufficient’ has been deleted.
Finally, I am also concerned about Amendment 42 from the Group of the Greens/European Free Alliance, who claim that once bathing water has been selected, it should not be struck off the list, even if you know that it will never meet the quality requirements again. That is too crazy for words and I hope that no one in this House will back this notion.
Mr President, Scotland has found it very difficult to meet even the 1976 Bathing Water Directive. The main problem for us is agriculture and the run-off because of high rainfall, especially on the west coast. Rainfall in these parts, which face the Atlantic and the prevailing weather, can be anything from 80 to over 100 inches – i.e. 250 cm – a year. The land use on the west coast is predominantly livestock: sheep and cattle and wild deer. So, every time there is a heavy rainfall, some faecal material will be washed down from the moors and onto the beaches. This is not unnatural, it has happened for centuries, and the next tide will quickly clean things up.
Even so, the Scottish Executive, the local authorities and Scottish Water have spent huge sums of money trying to minimise these occurrences, keeping livestock out of the water courses and installing simple treatment systems that are designed to stem the natural flow. However, it is impossible to stop it completely. Scotland has miles and miles of splendid beaches. Scotland has much of Europe’s finest and wildest landscapes. Scotland has several of the world’s best-known breeds of cattle and sheep. Scotland sometimes even has beautiful weather, when tourists and local people flock to our beaches. It would be perverse and severely damaging if Parliament, led by the Green brigade who, sadly, know so little of the real world were to remove the ‘sufficient’ classification in this new directive and condemn Scotland’s beaches to the loss of their coveted and deserved status among the best and most beautiful in Europe.
Mr President, in my home country, Hungary, there is a saying we use to describe the situation when someone overshoots the mark in an act of good intention, and in the end does more harm than good: he throws the baby out with the bathwater.
Well, this is exactly what the EP will do, if it accepts Jules Maaten’s report in its present form. Lake Balaton is one of the largest freshwater lakes in Hungary and Europe, and it is the most valuable resource for Hungarian tourism. Millions of people use it for swimming or recreational activities every year, and accepting the recommendation would put an end to this, just as it would eliminate the workplaces of hundreds of thousands of people who work and make a living of tourism there.
I certainly agree that our goal is to ensure excellent bathing water quality in Europe. The health of those who visit the waters for sporting or recreational purposes as well as other environmental conditions make this necessary. This is why we cannot accept that this report conflates qualitative provisions for coastal and inland waters. Nor can I agree with Parliament’s report that suggests, without professional justification, a stricter threshold than the Council’s proposal.
At the same time, I am also anxious about the recommended management measures in the event that their water quality becomes poorer. If parameters exceed the limits, indicating that the water is detrimental to health, bathing should simply be prohibited. This has been the practice so far and there is no reason to alter it. It is simply unreasonable that complete information should only be provided in English and French in all the twenty-five Member States. Bathers should rather be informed in the languages most commonly spoken in the given area. Lake Balaton and Lake Fertő in Hungary are excellent examples for this, as they are mostly frequented by German, Austrian and Dutch tourists.
In the past days and hours, there have been a few proposals to amend the present Parliamentary report that provide positive contribution to the new legislation, and therefore, I do not recommend accepting the report unless these amendments are adopted. Thus, we can avoid passing legislation that ignores environmental conditions and may make it impossible for the tourist industry to flourish in many regions and also deprive millions of people from the joy of safe bathing and the pursuit of recreational activities. We must not throw the baby out with the bathwater.
. Mr President, the Commission can accept a range of amendments concerning the provision of information to the general public, both at bathing sites and over the Internet. The Commission is also very happy to accept the idea of developing common symbols and signs to be displayed at bathing sites. However, it is necessary to be clear as to what exactly the signs and symbols are supposed to indicate.
Several amendments seek to reintroduce provisions concerning emergency plans. The Commission considers that, in this respect, the common position is an improvement on its original proposal. As the text already deals with pollution resulting from unusual or exceptional events, it is not appropriate to introduce detailed provisions on emergency planning in relation to bathing.
As to the issue of classification, the Commission wishes to maintain the ‘sufficient’ category with the aim of reaching an agreement that would allow the European Union to adopt a better framework for bathing waters than the present one. The Commission cannot accept the deletion of this category. However, the Commission welcomes the spirit of compromise behind Amendments 36 and 55. Amendment 36 provides that this classification category would exist only for eight years after the entry into force of this directive. As this would only take us to 2013, which is before the date on which the common position proposes that the quality standards would come into effect, the Commission does not regard this amendment as realistic.
With regard to Amendment 55, the Commission considers that increasing the severity of the quality standards associated with the ‘sufficient’ classification category would represent a potentially fruitful option in which to pursue a compromise. Therefore, while the quality standards for the sufficient category are far too stringent, the Commission could accept the principle of the amendment.
With regard to the distinction between coastal waters and fresh waters, the Commission cannot accept the amendments that remove this distinction, nor those amendments directed at bringing forward the dates when the new quality standards become effective. Finally, the Commission notes the attention Parliament attaches to the issue of dealing with other recreational uses of waters such as surfing and sailing. The Commission does not believe that it is feasible to extend the scope of the directive to include these issues today. However, the direction suggested by Amendment 35, whereby the Commission commits to conducting a study on this issue and reporting by 2018, is acceptable.
In conclusion, the Commission can accept ten amendments in their entirety, and three amendments in part or in principle. However, 21 amendments are unacceptable to the Commission. I shall give a complete list of the Commission’s position on the amendments to Parliament’s secretariat(2). The European Union ensures minimum standards. Member States can go further and faster, and competition between tourist locations will push things in this direction.
My final remark: the Member States are responsible for designating bathing sites. The Walloon case to which Mrs Ries referred involved a site identified by Belgium as a bathing site. That is why we and the Court insisted on the site respecting the 1976 Directive.
The debate is closed.
The vote will take place on Tuesday.
The Commission can accept the following amendments in their entirety: 2, 9, 10, 13, 17, 19, 21, 25, 26, 33 and 35. The following amendments are acceptable in part or in principle: 15, 16, 22 and 55.
The following amendments are not acceptable: 1, 3, 4, 5, 6, 7, 8, 11, 12, 14, 18, 20, 23, 24, 27, 28, 29, 30, 31, 32, 34, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 53 and 54.
The next item is the Oral Question (B6-0237/05) by Karl-Heinz Florenz to the Commission, on behalf of the Committee on the Environment, Public Health and Food Safety, on the Commission’s strategy for the Second Meeting of the Parties to the Aarhus Convention.
. – Mr President, Commissioner, the Aarhus Convention was adopted in 2001, but it is an unfortunate fact that only 17 European countries have as yet signed up to it.
As a Member with an interest in these matters, I would like to know, and perhaps the Commission will tell me, why it is that relatively few countries have in fact signed up to this Convention? Where the three pillars, in particular, are concerned, I am sure that there are many countries that – like my own – have the most enormous difficulties with the issue of ‘access to justice in environmental matters’.
I would be interested to know whether the Commission and the Council are aware of the need for sufficiently precise and fair prior negotiation, and also of the extent to which national parliaments are consulted on conventions of this kind. The reason why I ask this is that we now have to deal, in Kazakhstan, with the issue of how we are in future to give consideration to GMOs – genetically modified organisms. However sympathetic one might be to worldwide conventions of this kind, it is surely unacceptable that the national parliaments should not be consulted on this development.
My question to the Commission is specifically directed at Commissioner Dimas. How will you, Commissioner, be preparing yourself for the event in Kazakhstan? In what ways are you in contact with the Council? What information have you been given about the Member States’ positions on this issue?
. Mr President, I am delighted that, having filed its deed of ratification on 17 February 2005, the European Community will now be attending the second meeting of the Parties to the Aarhus Convention as a party to the Convention. This meeting will provide an opportunity to review the application of the Convention and the Protocol on Pollutant Release and Transfer Registers. The meeting of the Parties will examine the measures taken by the Parties to apply the Convention, while the Commission will present the measures taken by the European Community. The European Community has made highly satisfactory progress in this direction.
In addition to adopting directives on access to information and on public participation, it has made significant progress, especially with the proposal for a regulation on the application of the Aarhus Convention to Community agencies. Similarly, proposals are being examined concerning approval by the Community of the Protocol on Pollutant Release and Transfer Registers and the adoption of a regulation setting up a European pollutant release and transfer register. In addition, the Commission has submitted a proposal on access to justice on environmental issues.
The Commission believes that over coming years efforts must focus on questions of application. It points out the importance of incorporating the provisions of the Convention into administrative practice, so that they become operational in practice. In addition, the exchange of experience and best practices on electronic information channels, the clearing house mechanism and access to justice must also have our support. Within this framework, the compliance mechanism is also considered very important. We therefore need to ensure it operates effectively.
The Commission will also emphasise the importance of developing institutional capabilities as a means of improving the application of the Convention. Within the framework of its commitment to promoting the objectives of the Convention, the Commission has taken the necessary measures to make provision for a monetary contribution to the Convention for 2005. The agenda for Almaty will also include the question of the possible amendment of the Convention in relation to its application to genetically modified organisms.
As far as this item is concerned, the Commission will follow the Council's negotiating instructions for conducting the negotiations and will make every possible effort to bring about a satisfactory outcome to the discussions. On this point, I believe that it is particularly important for the procedures to be applied for which provision is made for activities relating to genetically modified organisms under the Carthage Protocol, for example, and for the acquisition and exchange of experience to be promoted. Additional efforts can also be included here for developing institutional capabilities, especially in the countries of Eastern Europe, the Caucasus and central Asia.
The Commission is particularly satisfied with the interest expressed by the European Parliament and, in particular, by the inclusion of three of its members, including two rapporteurs on the Aarhus proposals, as observers in the Community delegation to Almaty. Of course, according to the interinstitutional agreement, the Commission will report regularly to the Members of Parliament on developments in the negotiations.
Mr President, Parliament has worked with the Aarhus Convention since 2000, when we received the Commission’s version of the first pillar of the Convention: the right of the citizen to environmental information.
Our policy all along has been ambitious and one that advocates public participation. We start from the position that nothing may restrict the rights of the citizen to access information and to be heard in matters concerning the environment. This is essential in order for democracy to function in a world where environmental issues have an ever more central role. Consequently, as the meeting in Almaty approaches, we will likewise work on the assumption that the matter at hand – the subject of biosafety – will be debated in the same spirit, with a respect for the rights of the citizen. Accordingly, Parliament assumes that its delegation will be properly heard at the talks, as we have something to offer.
We want the decisions taken at the second meeting of the Parties to the Aarhus Convention to promote its implementation and development, and we want multilateral agreements on the environment, such as Kiev or Cartagena, which are important for the Aarhus Convention and the issue itself, to achieve a synergic impact between them. The Kiev Protocol on Pollutant Release and Transfer Registers plays its part in helping to reduce pollution and promote sustainable development. The purpose of applying the principles of Aarhus is to persuade public authorities and citizens to take individual and collective responsibility for environmental protection and improvement, so that the welfare of present and future generations can be ensured.
The Aarhus Convention is an important element in a functioning democracy. For that reason, my political group does not think it is right that these wide-ranging rights of the citizen should be abused where an appeal is concerned, with the aim of slowing down projects on purpose or providing a forum for fund-raising campaigns organised by NGOs. Neither can we accept that the legislative work done by political decision-makers should collapse amid the endless complaints of these organisations. It is simply not appropriate to keep exercising the right to complain. Such abuses also undermine the rights we set out to defend. This is why we will look carefully in the future at how the Community applies the right to appeal.
. Mr President, I welcome the fact that the European Community has ratified the Aarhus Convention. It is a priority for us to provide a clean and safe environment for our citizens. A good environmental policy goes together with proper information on environmental matters, including pollution, possible dangers and the effects of environmental accidents. The European Union has already taken important steps to update existing legal provisions in order to meet the requirements of the Aarhus Convention.
Coming from a new Member State and as a former journalist, I totally agree with the importance of the Aarhus Convention. Former Socialist countries of Central and Eastern Europe had a certain level of environmental policy, but it was strictly understood as a state policy without any kind of public participation. That is why people had such a negative feeling about the real state of play. The lack of proper information or environmental NGOs led to degree of mistrust about actual environmental performance. Even basic information on pollution was labelled a state secret. To be frank, some multinational corporations are still tempted to follow this practice today.
In order to implement the Aarhus Convention effectively we need to look at all the details and content of each and every piece of legislation. For example, the PSE Group, with our rapporteur Guido Sacconi, is very active on the new legislation on REACH and on the evaluation and authorisation of chemical substances. As regards REACH, we urgently need strong legislation providing every possible piece of information to the public on the possible dangers and risks of every chemical substance. The same applies to GMO products, pollution release, the transfer register directive, etc. All this legislation must provide the public with the right of access to information that is of concern to it.
If we ratify the Aarhus Convention, we must put it into practice in our legislation day by day. The forthcoming meeting to be held in Almaty, Kazakhstan, is very important. When we talk about access to information, the public must be sufficiently involved and informed. We should begin by looking at the discussion on the Convention, where the participation of the parliamentarians of this House is guaranteed, as they are the representatives of the European citizens.
.  Mr President, speaking on behalf of my group, I have to say that we agree with those earlier speakers in regarding the Aarhus Convention as a great leap forward in environmental policy. The clear rules on the right of public participation provided for by the Convention create a situation in which members of the public, NGOs, and the authorities too, can make a better job of protecting the environment. I might add that I do not believe for one moment that we in Europe would be making insoluble problems for ourselves if we were to combine these rights with access to the justice system. When engaging in discussions with members of the public, I often find them more advanced than politicians give them credit for, and I do not worry much about their ability to reason in these matters.
I do, however, worry about how Almaty, for which we are currently preparing, will handle the topic that concerns many members of the European public, who can see it giving rise to problems in the future, the topic that Mr Florenz, the Chairman of the Committee on the Environment, Public Health and Food Safety, has just addressed: will genetically modified organisms be covered by the Aarhus Convention in future or not? The Moldovan government is expressly calling for them to be and would like to see that clearly laid down in an annex to the Convention. How is it that it is an Eastern European country, an Eastern European government, that is pushing this issue forward? I think the reason for this is perfectly clear: American agribusiness – and its European counterpart too – are currently trying to find tracts of land in Eastern Europe in which to experiment – without being observed, if at all possible – with the release of genetically modified organisms. If we want the Aarhus Convention to be credible and to be taken seriously, then I believe that it must cover GMOs. This will certainly be a central issue in Almaty.
I believe, moreover, that – as others have said – rights of participation in other areas need to be clearly regulated. I would also be glad if you, Commissioner Dimas, were again to elaborate on the Commission’s thinking concerning the third part of the Convention – access to justice – and on what you plan to say about this in Almaty.
. Mr President, I have noted with interest the points made in the motion for a resolution and the remarks made today. Above all, I would like to thank you for the overall support for the Commission’s strategy for the second meeting of the Parties to the Aarhus Convention. It is important that the European Union sends a coherent message to the other Parties to the Convention and that, at the same time, we demonstrate our commitment to its principles and rules.
With regard to the question posed by the last speaker on the proposed directive on access to justice, the Commission stresses that the ratification by the Community of the Aarhus Convention prior to the adoption of the directive on access to justice does not imply that the directive is no longer useful or opportune. The Aarhus Convention has broken new ground in the way the public is involved in decision-making relating to the environment. However, in the end its credibility will depend on the way in which it is applied. That is why the Commission considers that work for the years to come should concentrate on the implementation of the Convention.
The Parties and signatories not only need to put in place or adopt administrative procedures, they also need to gain experience, exchange it with other parties and learn from practice. As Mr Florenz observed, they have to sign and ratify it. The present situation is that 24 Member States signed it in 1998 and one country is ready to sign. Of those 24 Member States, 19 have ratified it so far. Those that have not – according to our information – are all in the process of putting implementing legislation in place.
I count on your continued support in this ambitious endeavour.
Pursuant to Rule 108(5) of the Rules of Procedure, I have received a motion for a resolution(1) at the end of the debate.
The debate is closed.
The vote will take place on Thursday.
The next item is the debate on the proposal for a recommendation of the European Parliament and of the Council on film heritage and the competitiveness of related industrial activities (COM(2004)0171-C5-0133/2004-2004/0066(COD)) (Rapporteur: Gyula Hegyi (A6-0101/2005).
Mrs Reding, on behalf of the Commission, has the floor.
. Mr President, on 16 March 2004 the Commission adopted a proposal for a Council and Parliament recommendation on the protection of film heritage and the competitiveness of related industrial activities.
Cinematography is an art form contained on a fragile medium, which therefore requires positive, quick and effective action from the public authorities to ensure its preservation. Films bear comprehensive witness to our times. The protection of the European film heritage, including co-productions with third countries, is therefore in the interest of future generations. In order to ensure that the European film heritage is passed down to future generations, it has to be systematically collected, catalogued, preserved and restored. It should also be made accessible for educational, cultural, research or other non-commercial use; in all cases, in compliance with copyright and related rights. It is therefore the Commission’s intention to promote European standards on the cataloguing of films and we have therefore given a mandate to the European Committee for Standardisation to go ahead with preparatory work. That will facilitate the exchange of information and the interoperability of the databases that are kept by the film archives in all Member States. The Commission will also promote cooperation between film archives. One advantage of this cooperation will be the possibility of recuperating and restoring so-called ‘lost films’.
The report and the amendments discussed today reflect the thorough work by the rapporteur and shadow rapporteurs on the one hand, and the presidency on the other. I would like to thank Mr Hegyi for his very constructive work in that respect. The Commission is grateful to all the key players who made it possible to reach a good compromise today.
The Commission proposal, as amended by Parliament, recommends that Member States introduce an obligation to deposit cinematographic works that form part of a Member State’s audiovisual heritage and that have received public funding. Also, and in compliance with the principle of subsidiarity, the text gives Member States the option as to how to implement this obligation, by law or by means of contract: we leave that up to Member States.
A recommendation is the best-adapted instrument available for achieving the objectives of the proposed measures. They are: first, strengthening of the film industry by laying the foundations for the explanation of sleeping catalogues by rights holders; and secondly, the systematic deposit, collection and conservation of Member States’ visual heritages. The Commission is very satisfied –– and I think the citizens are, too – with the prospect of a first reading agreement. The Commission accepts Parliament’s amendments insofar as they correspond to the political agreement reached between Parliament and the presidency and confirmed by Coreper on 2 May 2005.
. Mr President, cinema is the beloved child of European culture. It was born in the golden age of European civilisation, together with other scientific and important technological inventions. All that happened before the Great Wars period and before the illusion of the 19th century broke into pieces. Cinema was born in Paris, the capital of art, revolution and glamour at the time. In the space of a year the first films were shown all over Europe in cafes, theatres and other public places. Films and filming became a rapidly developing activity for thousands of mostly young men and women. In the first three decades of cinema history the European silent film conquered the word thanks to its artistic merits.
The young American film industry was also pioneered by gifted European immigrants. The invention of the talking movie definitively changed the world of cinema. Multilingualism proved a barrier to the marketing of cinematographic products and some might have felt that the linguistic richness of Europe of which we are so proud became a disadvantage from a competition perspective. This paradoxical situation should be tackled through subsidising cinematographic products with national and European funds – not the film industry as a business but its cultural and linguistic plurality, which is the very essence of Europe, needs that funding. Every European government should do its best to defend our unique cultural richness, protecting and encouraging European cinema, which speaks to every European nation in its mother tongue.
I welcome the strong commitment of our governments to maintaining the existing formula for subsidising cinema. Film and filming is not only art and entertainment. After the Second World War many destroyed buildings were reconstructed with the help of film sequences. The film heritage of Europe covers every aspect of our life from the end of the 19th century to the dawn of this new century. The preservation of this heritage means the preservation of the memories of our culture and history, everyday life, big events, small tragedies and common joys. If the old films are lost, younger people are hardly likely to understand their ancestors’ lives. The national film archives play an important role in preserving our film heritage. If a film is properly archived its message will be saved for the future.
That is the reason why I, as rapporteur, recommend the compulsory depositing of every European film made for public distribution in the archives. The national film institutes and archives of Europe should harmonise and standardise their archiving systems. In doing so we can ensure that our film heritage will really become our common and public heritage. The digitalisation of European films, the setting up of a common database and the cooperation of the national film academies and archives serve a common aim: to save our film heritage and to make it accessible to everyone.
This proposal, in the form of a recommendation, aims at ensuring a more systematic deposit and preservation of European films to safeguard Europe’s audiovisual heritage.
I believe that due to a very constructive approach by my Parliament colleagues, Mrs Descamps and Mrs Gibault, the Committee on Culture, Youth, Education, the Media and Sport, as also the inclusive and active role played by the Luxembourg presidency, a good compromise for first reading agreement has been achieved. This dossier shows the added value of codecision and serves as a good example of how Parliament and the Council can together agree on a number of important issues that can make the initial Commission proposal more comprehensive and effective.
Let me point to those issues to which Parliament attached great priority and which were taken on board by the Council. As a result of Parliament’s approach, the deposit of films will, in all cases, be mandatory or compulsory, so that a systematic collection is secured throughout Europe. There is now a definite time period within which Member States have to adopt the necessary measures to ensure the preservation of the European film heritage. In order to ensure the quality of the deposited works, it is now a requirement that the deposited copy has to be of high quality. In order to make our common film heritage as comprehensive as possible it is stipulated that after a transitional period every film must be deposited and not only those that receive public funding. In order to know what collection each Member State has, the report proposes a network of databases, where already functioning Council of Europe institutions such as the European Observatory in Strasbourg can play an important role.
I believe that a good compromise has been found. I ask you to support the report to enable the first reading agreement, which would be in the interests of our common film heritage.
I am grateful for the kind words of Commissioner Reding, from Luxembourg. We both started our careers as young journalists, as film or theatre critics. It is good that we can cooperate on this report.
. Mr President, first I would like to congratulate and commend Mr Hegyi on his work on film heritage and on the competitiveness of related industrial activities.
My Opinion on film heritage and the competitiveness of related industrial activities allowed me to investigate the functioning of the European film industry, an industry that produces films accounting for 25% of the European market. Unfortunately, approximately 65% of the films produced are commercial productions outside the European Union, mostly in the United States. Obviously, the European film industry does not have a competitive advantage in this case. Frankly, this is not good enough. While I have no problem with American culture or with the American film industry, I believe it is important that we protect European culture and improve the European film industry in any way we can. If one looks at the success of the industry in India, Bollywood is a case in point of where it can be done and has been done.
One means of tackling this problem is through the provision of state aid. I welcome the fact that the Commission cinema communication identified the importance of state aid to the film industry as a means of promoting culture. Also, the extension of the validity period of this specific state aid to June 2007 is evidence that it provides a high degree of stability and much-needed legal certainty to the industry. For the end users, this ensures the continuation of vital support schemes such as the Irish Film Board.
I have stipulated to the Commission that higher levels of state aid should be considered in the areas of culture and difficult films. Any reduction in state aid to the film industry would be unwarranted and undesirable. State aid as a means of promoting culture is important because it means national films are shot nationally and not offshore. This helps to maintain nationally specialised skills and expertise required for audio-visual creations.
I believe that all film-making should be determined a cultural activity, thereby exempting it from the notion that it is an obstacle to the single market. I very much welcome the fact that the Commission has indicated a willingness to consider high levels of aid in the next review of the cinema communication. I hope this indication will soon be turned into application.
. Mr President, Commissioner, ladies and gentlemen, cinematographic works in their entirety – those of the past, of the present and of the future – are, and will remain, one of the most vivid artistic expressions of our Member States. Europe has an identity that has been shaped by an exceptional accumulation of cultural heritage, including film, which has contributed both to shaping this identity and to safeguarding and developing cultural diversity.
Mr Hegyi’s report therefore aims, on the one hand, to ensure the preservation and conservation of our national and European film heritage and, on the other hand, to improve the conditions required for the competitiveness of industrial activities related to this heritage. In order to achieve these results, it is advisable that the cinematographic works making up this heritage are systematically collected, catalogued, preserved and restored, whilst respecting copyright issues.
Another essential point in this report concerns the nature of the deposit of cinematographic works within organisations commissioned by the Member States, which should carry a legal or contractual obligation. In terms of the material deposited, moreover, the copy should be of a high technical quality to enable good use to be made of the film at a later date. It is furthermore specified that this film heritage should include the production, but also the co-production of films between Member States or between a Member State and a third country. An idea has been proposed, moreover, that I find interesting, namely the implementation of a database network for European audiovisual heritage, in collaboration with the Council of Europe and, more specifically, with Eurimage and with the European Audiovisual Observatory.
Finally, a point appears in this report that, in my view, is crucial: the aim for film to be taught at every educational level, and for younger generations to also learn a little about history, everyday life and sociology, thanks to the richness of European film heritage. I should also like to congratulate, in particular, the rapporteur for his excellent, and above all useful, work, that will contribute, I hope, thanks to this effort to preserve cinematographic works, to the development and spread of film culture in Europe.
. Mr President, allow me to take my turn in congratulating the rapporteur on the excellent work he has recently carried out on such a crucial subject as the safeguarding and promotion of European film heritage.
I should like, in particular, to point out three crucial points that appear in the report. Firstly, it is clear that the cataloguing, preservation and restoration of works are essential to safeguarding cultural diversity in Europe. Secondly, the report rightly points out the importance of undertaking a systematic collection of cinematographic works thanks to the legal obligation for a system of deposit. Finally, emphasis must be placed on the extent to which the development of new technologies is fundamental to ensuring the cataloguing, preservation and restoration of cinematographic works in order that they be of the highest quality.
I should now like to point out the links between this report and the discussions taking place on European programmes in the field of education and Media 2007. This report demands a more active approach on the part of the Member States in the field of visual education, particularly of professional training and media literacy. As the author of the report on the role of education as the cornerstone of the Lisbon process – a report that I will shortly be presenting to the Committee on Culture and Education – I fully support this excellent proposal. Our societies have become more tolerant with the development of literacy. We must henceforth all learn to better read images, which have become the essential vehicle for communication between mankind.
In conclusion, I should like to point out that, whilst European cinema is already a fine heritage, it must continue to form part of our future. To this end, I should like to alert my fellow Members to the necessity of integrating financing terms suitable for European film production into the Media 2007 programme. Examples of this exist: the Institute for the financing of film and cultural industries was set up more than 20 years ago in France, precisely to help producers and independent distributors gain access to credit. Access to bank loans is crucial for independent producers, given the way films are financed. I hope that the discussions on the 2007 programme will allow us to find solutions so that the spirit of European cinema is preserved in its entirety.
Mr President, Commissioner, ladies and gentlemen, I would like first of all to thank Mr Hegyi for the work he has done and for the open approach he has demonstrated at our working meetings, which has led to a very complete and well-argued final wording of this recommendation within a very short space of time. I am also pleased that it has been possible to reach a compromise with the Council, thanks to which, I hope, this report may be adopted at first reading, thus allowing European film heritage to benefit as soon as possible from all the guarantees that this recommendation is going to provide. I am extremely pleased that all the amendments I had tabled have been supported and adopted both by my colleagues in the Committee on Culture and Education and by those from the Group of the Alliance of Liberals and Democrats for Europe; I would like to thank them very warmly for their confidence.
This recommendation will undoubtedly give new impetus to European film production and help to drive the development of cinema in the new Member States. I have followed the drawing up of this document very closely, which is of very special interest to us, the French, since we invented the cinema. The Lumière brothers, in Lyon, were the first to perfect the technique of cinema and they inspired its documentary strand.
A few decades later, Georges Méliès invented the cinema of spectacle and of the imagination. All of the films by the Lumière brothers have been restored by the French Film Archive and have recently been released on DVD. This is why I am convinced that, in order to ensure that nothing is lost, we should emphasise the requirement for the original prints of films to be deposited with a European body and for a database to be created at the European Audiovisual Observatory. What a joy it would be to be able, in that way, to relive the magic moments of L’Arroseur Arrosé; that is what I had in mind when I was working on this Council recommendation. I would also like to stress the role played by film criticism, a French speciality whose writings have encouraged works to be preserved. I am thinking of André Bazin, François Truffaut and Henri Langlois. I am therefore entirely satisfied with this report, which I would ask you to support. Cinema deserves a heritage policy, in the same way as buildings, pictures or books. The same goes for preserving that heritage, piecing together that history and making the link between the past and the future.
. Mr President, I would add my voice of congratulation to our rapporteur and, indeed, to the Commission on an ambitious report and package.
I would stress the importance of such ambition from the European level for the European film industry. By way of example of how not to do it and why we need this package, look at Scotland. We have a high-quality film infrastructure, talented technicians and actors and stunning locations, yet we are not known for our film industry. With good reason: our government does not adequately support it. A film about Mary, Queen of Scots, is about to be made in Ireland; a new film version of Macbeth - the Scottish play - will be shot on the Isle of Man. Government support for film is crucial in the global market of the film industry. This report demonstrates why we need a European framework that is ambitious and has a soul to it that we can push forward from a European dimension.
I congratulate the rapporteur and I shall be giving a copy of the report to the Scottish Government.
– All possible measures should be taken to preserve the film industry in EU Member States and accord it the value it merits, given that it represents historical, cultural and human heritage. It should also be made accessible to all for the purposes of cultural research, training and enjoyment, a principle that should of course be applied to all other manifestations of cultural heritage.
Policies and practical measures of this nature – involving preserving and maintaining memory within a state that is a fertile breeding ground for all art forms – can help to promote the plurality of the culture of Member States, along with the extraordinary spiritual and material wealth that that brings. They can also help to achieve and encourage the essential European added value that should characterise the cultural projects supported by EU institutions.
European culture can only stand its ground in the face of third country cultures by emphasising its own value, thereby making the citizens who identify with it become ever more demanding in terms of quality, as regards both what they create and what they consume. Europe does not have to defend itself against culturally high quality output from elsewhere, which mirrors human dignity; Europe needs such output, too. The important thing is for Europe to compete with them, on a level of quality that is at least comparable.
Defending Europe is also about protecting us from the potential invasion of dubious products. Nor is it about politically correct conventions that claim to protect cultural diversity, but that actually build barriers on behalf of interests that are to a greater or lesser extent corporate or parochial.
I therefore voted in favour of this recommendation, although I have my doubts as to its legal effectiveness, given that, whilst it is being referred to as a recommendation, it is in fact a case of harmonisation, which is prohibited by the Treaty.
Mr President, Commissioner, I would like to begin by congratulating Mr Hegyi on his elaborate report, which stems from a Commission proposal which consists of two different texts: a communication following up the Communication on the cinema of 2001, on the protection of film heritage and State aid, and a proposal for a recommendation of the Council and of the European Parliament, solely on film heritage, since Parliament currently lacks legislative powers in the field of aid.
Europe is the cradle of the cinema. Our film heritage must be protected, because it contains a significant proportion of our memory, it expresses our cultural identity and illustrates the diversity of our peoples; as the rapporteur points out, it deals with all aspects of our lives since the end of the 19th century.
It is also an economic asset the protection of which can contribute to growth and employment, as well as the promotion of the innovation, research and technological development policies that promote general industrial competitiveness. That is the view that the Commission has taken, quite rightly, when basing the recommendation on Article 157 of the Treaty, on the competitiveness of related industrial activities, thereby making codecision possible.
The domination of the European market by American films — with a share of around 75% — the difficulties faced by European films in transcending the market of their country of origin — they only reach 10% of the Community market — and the lethargy of film production, demand a thorough response. I am therefore very much looking forward to seeing the results of the study announced by the Commission on the economic and cultural impact of the existing State aid and I welcome the Commission's extension of the validity of the criteria for aid to film and television production until 2007, and I am pleased that this has been taken up in Mr Hegyi’s report.
I would like to stress the importance of the public broadcasting bodies in terms of protecting our film heritage, extending its scope to television productions and satisfying public service demands. I believe that they must be taken into account in order to make progress on the development of audiovisual heritage.
Mr President, ladies and gentlemen, I too congratulate the rapporteur on his excellent work, which is an obvious sign of heightened sensitivity, derived from his specific expertise in this area.
Film heritage, through its ability to represent diverse national and local cultural realities and to spread Europe’s historical memory – not to mention its educational role – is a useful tool for strengthening Europe’s cultural dimension and common historical identity. It is no coincidence that, in some Member States, film production is already recognised as a cultural asset in law. It is therefore crucial to harmonise legislation with regard to the deposit, conservation and distribution of European films, by appealing to the exchange of best practice in the first instance.
The use of new technologies, moreover, represents an inevitable shift towards the rationalisation of the costs and resultant competitiveness not only of film production in the strictest sense, but also of all related activities, such as collection, cataloguing and restoration.
I agree, moreover, with the rapporteur both on the focus on disabled people – ensuring better access to deposited works – and on the need to preserve all cinematographic works, and therefore not just those benefiting from public funding, as laid down in the Commission proposal: all of these works have contributed to the history of European cinema, giving an insight into the various trends and influences of different periods.
In conclusion, I should like to make a proposal to Mrs Reding, which takes on a symbolic meaning today, 9 May, Festival of Europe Day: the creation of a European themed film archive that preserves a careful selection of films relating to historical events and episodes concerning the development of the Community project. Film, therefore, acting as an instrument of mediation to promote a more responsive approach from citizens to information and knowledge about Europe and its institutions.
At a time of increasingly close ties within the European Union, the forging of links in the cultural sphere is very important, and films play a special part within this. I therefore welcome the report on the film heritage, for I believe that proper and timely storage enables the preservation of the film heritage for later generations, too.
At a time of rapid development and change it is essential for each nation to preserve its identity and national heritage, and this applies especially to small nations such as Slovenia. For this reason Member States need to support their film industries, national film academies and film projects, or a gap will appear in the film records of parts of the history, life and culture of the nation.
Since modern people spend a large amount of time watching films, there is also an urgent need for education in this area, and this applies especially to young people. Greater familiarity will afford a more prominent place for high-quality films which may not necessarily be made to attract the broad mass of viewers, but whose mission is nevertheless diminished if the viewer is not capable of recognising quality. I therefore support proposed Amendment 10, in which the proposer recommends to Member States that they promote visual education and media literacy within national education systems and professional training programmes. Indeed the point of preserving the film heritage lies in the accessibility of these archives for the needs of education, research and cultural links. And since our age is also the age of sound films, film is also a good and effective medium for the more rapid learning of languages, so I believe that for the preservation of authenticity, subtitles are generally more appropriate than dubbing.
– Mr President, we had numerous interesting discussions in the committee which I have the honour of chairing. I would like today in plenary to congratulate Mr Hegyi, on his excellent report on the protection of film heritage which is the result, as we have heard, of his knowledge of the cinema.
European cinema, the cherished offspring of European culture, has produced thousands of cinematographic works over the last 100 years which are a unique memorial to its culture. The proper preservation, the rescuing of these works, is equivalent to the preservation of the culture of the image and of our history. These films make it much easier for us to understand the development and the progress of life on our continent and elsewhere.
That is why it is important that the European Union is taking an initiative today, albeit in the form of a recommendation to the Member States, in which preserving the film heritage is raised to a priority objective while, at the same time, specific and realistic measures are proposed to make it feasible. This report rightly emphasises the important role which the national film archives have in preserving European films.
The Member States must give serious consideration to the application of a system of mandatory deposit of new film productions in their film archives. The Member States should take suitable measures to ensure that this heritage is collected, catalogued, preserved, restored and made accessible. This will result not only in the preservation of old films, but also in the creation of jobs. I believe that the present recommendation is just the beginning.
Finally, it is most encouraging that the views of Parliament and of the Council are identical on this subject and it is interesting that two journalists – Mrs Reding and Mr Hegyi – have the leading roles. The decision to approve the proposal for a recommendation at first reading brings us one step closer to its application, so that substantial measures can start to be taken as quickly as possible in order to preserve the film heritage.
The 20th century was defined as the century of the culture of the image. I trust and believe that the 21st century can be the century of the knowledge of history through the image of culture.
Mr President, I would quite simply like to express my joy, because it is rare in politics for there to be such harmony amongst the various institutions. Parliament, the Commission and the Council are on the same wavelength, and that is a good thing, because we are talking here about nothing more or less than preserving our common heritage, building upon our roots and ensuring that not only our rich film heritage of over a century is preserved for future generations but also, and in the same way, the cinema created today and in the future, since this is our future heritage. This is a duty we owe to our cultures, and it is good that all our energies should be combined in taking action along these lines.
I entirely agree with the rapporteur and with the honourable Members who said that accessibility was important. It is not just the heritage that is important, but also public access to that heritage. This is why the Commission is investing in search engines and in research in general in order to ensure that old films are better preserved. Access is, however, also needed to this heritage that has been made available, and, in this respect too, I am in agreement with Parliament, which wants our young generations to be taught to read images. Indeed, it makes no sense for young people to learn to decipher words and to understand figures but not to have access to the images that make up almost everything that surrounds them and only to experience them in a passive manner.
My theory is as follows. European films require an active response. One cannot remain passive when watching a European film or simply allow oneself to be carried along by it. It needs to be read, and reading skills need to be acquired for that purpose. We must therefore ensure that our younger generation learns to read the language of our cinema. We have already had several pilot projects in schools, but that is not sufficient. Such projects must be launched across the board.
I am genuinely happy to see such wonderful harmony within this Chamber on a 9 May. This is a good sign, a sign that Europe is moving forward and realises that we have a common history and a common future. With regard to this common future, I would like to add a word on state aid. Even though what I am saying may be entirely superfluous, I wish to say it since questions are constantly addressed to me on this issue, and I believe I must respond to them.
Ladies and gentlemen, there is no danger at all of the Commission interfering with the state aid aimed at promoting the cinema. So please do not worry each time the Commission carries out its work of analysing the situation on the ground, and do not imagine that this work is aimed at removing whatever has been provided until now. We have so far analysed many national systems of aid for the cinema, if not all of them. We have always offered our support and we will continue to do so. Everybody must play their role. I am convinced, however - and I make this commitment to you - that European cinema needs assistance and that we shall continue to offer it help.
Together with this House, I offer my thanks to Mrs Reding.
The debate is closed.
The vote will take place on Tuesday.
The next – and last – item is the Commission statement on the state of negotiations between the European Union and Mercosur.
Mrs Reding, on behalf of the Commission, has the floor.
Mr President, on behalf of my colleague, Mrs Ferrero-Waldner, I would like to make a statement on the negotiations between the European Union and Mercosur.
Despite the progress made over recent years, these negotiations have been in deadlock since October 2004. At that point, it was considered that the offers of the two parties did not allow our high ambitions for that agreement to be achieved. At the ministerial meeting in Lisbon in October, the Ministers decided to take the time to reflect on how to relaunch the process.
In January 2005, Presidents Barroso and Lulla da Silva met in Davos. The two Presidents stressed the strategic importance they attach to an association agreement between the European Union and Mercosur. We should remember that the negotiations began with an ambitious, indeed strategic, objective: to construct a strong alliance between the two blocks, which have much in common, including parallel visions of the international order. The two Presidents agreed that, if we wished to make progress with the negotiations on the commercial aspects, they should be based on the best offers exchanged at that point by the two partners.
The idea of restarting the negotiations on the basis of the best offers was largely taken up and supported by all the European Union and Mercosur negotiators at the EU-Mercosur Business Forum in February. A technical meeting took place on 21 and 22 March to prepare for the ministerial meeting that was to restart the negotiations. At that meeting, Mercosur refused to confirm the best offers exchanged. It expressed the view that they would be too favourable to the European Union and that confirming them would increase the supposed imbalance. Our objective is to convince Mercosur to allow the negotiations to progress quickly. This is essential, in fact, since certain Mercosur partners could be tempted to focus exclusively on the negotiations within the WTO and then to finalise a bi-regional agreement.
At this stage, I would like to point out that we entirely disagree with Mercosur’s view that the offers on the table are too favourable to the European Union. Firstly, with regard to access to the market, the Union’s offer is the most generous ever made in terms of the products it covers and the timetable for dismantling tariffs. In particular, the Union’s offer on agricultural products is the most substantial that has ever been made in any bilateral agreement. Secondly, in relation to rules, Mercosur has refused to make an offer on public contracts or to include a chapter on intellectual property rights. It has refused to accept the principle of appropriate protection of the European Union’s geographical indications. As for Mercosur’s offer on services, it does not even consolidate the current level of liberalisation.
Having said that, we believe that only a ministerial meeting would allow the dialogue to be relaunched. The preparations for this meeting are underway. To this end, we are maintaining close contacts with our Mercosur partners. Our efforts are essentially focused on the stage reached by the technical preparations and Mercosur’s level of commitment to substantial discussions, since our ambition at this stage is to prevent a downwards spiral and to avoid jeopardising the progress already made.
Our partners, in particular Mr Amorin, the Brazilian Minister for Foreign Affairs, have repeated publicly on several occasions that Mercosur wished to keep all the options open, including therefore the bi-regional negotiations with the European Union and the Free Trade Area of the Americas Agreement, while making the negotiations within the WTO their main priority.
Our objective, therefore, is to seek to maintain a communication channel until our partners have a sufficiently clear picture of the potential results of the negotiations within the WTO. The Commission remains committed to putting these negotiations back on track, with the aim of reaching an ambitious and balanced agreement. To this end, we hope that a ministerial meeting will take place before the end of July.
. It gives me great pleasure to speak on behalf of my Group, and I pay especial tribute to the work of my colleague, Mr Salafranca Sánchez-Neyra, who is unable to be present tonight, and who is a renowned expert on EU-Latin America trade and political relations.
At times, it is very difficult for someone such as myself, interested in global trade patterns, to monitor the number of different bilateral and multilateral trade negotiations going on all the time outside the framework of the Doha Round of the WTO – which, I hope, will ultimately make such biregional deals redundant in the future.
Currently, in Latin America the EU has successful free-trade agreements with Chile, in the shape of an association agreement – which also enables additional close political cooperation and key human rights and democracy commitments by both parties – but also a similar agreement with Mexico. However, being itself from inception a regional customs union, it makes sense for the EU, wherever possible, to negotiate with other multilateral customs unions elsewhere in the world and to draw up regional free-trade agreements in preference to a whole series of bilateral agreements.
One such major bloc is Mercosur, consisting of four Latin American countries – Brazil, Argentina, Uruguay and Paraguay – with Chile and Bolivia having associative status. Mercosur’s fortunes have waxed and waned in recent years over the imbalances in trade between Argentina and Brazil in particular – a matter constantly under criticism from Argentina, which last September proposed to Brazil a safeguard clause to which Brazil refuses to agree. Mercosur has traditionally been designed to deal in trade between the large industrial conglomerates, not the SMEs in the region, which feel disadvantaged by this deal.
Argentina also objects to the confusion over the Brazilian initiative last December to create a South American community of nations, which was important recently in supporting Brazil’s role in stabilising Ecuador, as Argentina believes that Mercosur needs to be reinforced before that happens.
There is also the tricky issue of the desire of Portuguese-speaking Brazil to have a seat on the UN Security Council to enhance its regional superpower political ambitions. Argentina instead suggests the seat could rotate to give room for all the South American countries, mainly Spanish-speaking, to express their opinions.
Last year, Mercosur had problems negotiating a deal with the EU – particularly because, Mercosur alleged, Pascal Lamy, the then Commissioner, came from France, which is amongst the most protectionist of countries in terms of agriculture – chiefly regarding Mercosur’s desire to gain access for its agricultural products, which our EU farming sector finds threatening. Brazil is a huge soya bean producer and Argentina a producer of wheat and beef, as well as of fresh fruits, etc. In turn, Mercosur is unhappy about giving tariff-free access to EU industrial goods, as Brazil, in particular, is highly developed in the heavy industry sector. Curiously, Mercosur is simultaneously negotiating with countries like South Korea and with other multilateral blocs, like the proposed agreement this week with the Gulf Cooperation Council, as the leaders of Latin America are meeting tomorrow in Brasilia with the Heads of Government of the Arab League.
There can be no doubt that President Lula da Silva of Brazil and President Kirchner of Argentina are still jostling for power to see who is perceived as the principal interlocutor with the United States of America ahead of President Bush’s visit.
Mercosur appears still to hope that the Free Trade Area of the Americas will come to pass even though the USA has little appetite for it, preferring instead advantageous bilateral deals with individual Latin American republics, as it already has a very successful and cosy set-up in NAFTA with Mexico and Canada.
As I have outlined, the situation is complex, and I disagree with the recent allegations from Mr D’Alema on the other side of the House, who accuses Commissioner Mandelson, who I believe will be the main player in the negotiations, of lack of interest in the region or in securing a deal. I look forward to hearing how Commissioner Mandelson will bring this project forward after the breakdown last October, as it would appear to me there is no real political will on Mercosur’s side. I would be interested to have a fuller explanation from the Commissioner on how we could bring them back to the negotiating table.
. Commissioner, as you know, the European Parliament has been following very closely the current process of negotiations with Mercosur, a region with which we Europeans have significant links, not just economic ones, but also historical, political and cultural links.
Please allow me, Commissioner, to address my comments and questions to you in my capacity as a member of this Parliament’s Committee on International Trade and of its Delegation for Relations with Mercosur, which will be on an official visit to Brazil next week.
Following the standstill in the negotiations last autumn — that you have mentioned — and their subsequent hibernation, I am delighted to see that the Commission is making every possible effort to reach an agreement. Nevertheless — and you have mentioned this as well — I am concerned about the possible tensions that may arise between those negotiations and the Doha Round negotiations, which I believe to be the Union’s main priority in terms of its trade policy, particularly with a view to the Ministerial Conferences in Hong Kong in December of this year.
Could you go into a little more depth — and you have already mentioned this — about the reciprocity of the two different negotiation processes? At the beginning of the negotiations it was emphasised that the Association Agreement would be based upon what is agreed in the WTO. My question is how the results of the Association Agreement negotiations will be incorporated if they are concluded before December. As far as I can see, it is going to be difficult, but if they are concluded, how will this be done?
I would like to ask you three very brief questions: what solution is on the table to deal with the differences over the lack of reciprocity between the free movement of agricultural products requested by Mercosur and our demands for the opening up of its market, with a view to achieving the free movement of services, particularly in the field of telecommunications and financial services?
Secondly, how do you intend to reconcile access to our market for developing countries with the protection of our fisheries and agri-food industry sectors?
Thirdly and finally, could you give us a brief assessment of the Commission’s cooperation and technical assistance programmes for the institutional development of Mercosur with a view to greater sub-regional integration at political and economic level?
.  Mr President, Commissioner, ladies and gentlemen, I would very much like to pick up on a number of points already mentioned by both Dr Tannock and Mr Moreno Sánchez, and also by you, Commissioner. In both these problematic processes – the Mercosur negotiations and the question of how these can rationally be tied in with the ongoing WTO negotiations – we need to make sensible strategic plans, particularly as regards the timetable.
Bearing in mind the difficulties that we came up against in the negotiations last year and the fact that neither we nor the Commission have yet managed to resolve them, I do wonder how you think you will manage, by the end of the year, to organise a proper timetable and to extract more substantial concessions than have been made so far. As Mr Moreno Sánchez has already said: how, in fact, do you intend to establish a link between these negotiations, not least in terms of the resources at your disposal? I think both sets of negotiations are enormously demanding and complex, and the whole business strikes me as very difficult. Hence the question as to whether it might perhaps be more intelligent and more rational to provide for more time and more leeway in the negotiations, particularly in view of Dr Tannock’s argument that there are, quite simply, a lot of political power games being played here and that the negotiations between Brazil and Argentina are very complicated indeed, not to mention those with the United States.
I think, then, that the big issue is whether we actually have to keep to the timetable that has been laid down, or whether it might be smarter to consider another one. My second question has to do with the texts. I have read that you want to organise a major round of talks with ministers, which will then achieve a breakthrough. That is a good way of going about it; it is always important to get the backing of political leaders.
It seems to me, though, that – rather as with negotiations involving the United States and the rest of the world – you, the Commission, are concentrating too much on governments and very often ignoring the parliaments. That is something we, over and over again, have had cause to deplore. Here, too, it might be appropriate to make use of the bodies that we have for this purpose – after all, this House does cooperate with those in the Mercosur countries. Our giving political back-up may perhaps seem difficult, but why should it not be given consideration as a means of stimulating greater political willingness, and also to send the message to the political leadership in each country that parliamentarians want to support negotiations of this sort?
Mr President, I would very much like to draw conclusions, but unfortunately that is still a long way off.
For the time being, in reply to Mrs Mann, it is clear that Parliament’s role is of key importance. This is the reason why the Commission is funding exchanges; I am thinking for example of the Parliamentary Delegation for Relations with Mercosur. We would therefore view it as very positive if, on their coming visit to those countries, the honourable Members, within the context of their competences, could take things in hand. The problem is that if we want more WTO, it would be better to wait until the WTO is operating in its present form before forging ahead. That is precisely the conflict between the countries that want to move ahead bilaterally as quickly as possible and others that want to wait for a WTO decision.
I have nothing to add to the Commission statement that I made as an introduction to this debate, apart perhaps from the following elements. It is important that, when they visit Mercosur, the honourable Members are aware that the latter is defensive about the majority of the issues of interest to the European Union: industrial tariffs, services, investments, geographical indications and public contracts. The European Union’s agricultural offer, for example, amounting to EUR 2.7 billion, is the largest ever made within the context of bilateral negotiations.
With regard to the proposals already on the table, we believe that there is an imbalance in favour of Mercosur. I shall give you some examples. The Union’s offer on liberalisation of the trade in goods is more generous than that of Mercosur in terms of the products it covers, the dismantling of tariffs and the timetable for that dismantling. The offer relating to access to Mercosur’s market in services remains unsatisfactory in a number of key sectors of interest to the European Union, such as financial services, maritime transport and telecommunications. The Union’s specific demands relating to services, investment and public contracts are not aimed at achieving broader access to the market – in practice, Mercosur’s market is already entirely open – but at reaching an agreement on rules providing legal security for our operators in the region. In fact, Mercosur has specifically refused to make an offer on rules of this type relating to public contracts, intellectual property and European Union geographical indications – an extremely sensitive issue for countries such as Spain, Italy and France in relation to wines and spirits.
To summarise, the Commission is available to the honourable Members to provide them, before their mission begins, with all the information they will need in order to help establish, under the best possible conditions and as quickly as possible, a balanced relationship between these two regions of the world.
The debate is closed.
We have come to the end of our agenda for today, Monday.